Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 1 of 46 PageID: 11




                     EXHIBIT A
(Page 1   of   45)
               Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 2 of 46 PageID: 12




                                                                                            Location: Baton Rouge, LA
                                                                                                  Entity No.: 15963-02
                                                                                                       Unit No.: 52880

                                                 LA QUINTA FRANCHISING LLC
                                                   FRANCFIISE AGREEMENT


                       Tl-IIS FRANCHISE AGREEMEN1'"Agreemcnt"). dated                     ~gtsr       J7. 20~/, is
                 bctwcen LA QUIN1'A FRANCHISING LLC. a Nevada limited liability company ("wc-, -our" or
                 "us" or -Franchisor" ). and S HOSPITALITY LLC, a Louisiana limited liability company (-you" or
                 "Franchisee" ). Thc definitions of capitalized terms arc I'ound in Appendix A. In consideration of the
                 following mutual promises, the parties agree as follows:

                 1. Franchise. We have the exclusive right to franchise to you the distinctive La Quints~ System
                 for providing transient guest lodging services. Wc grant to you and you accept thc Franchise,
                 ell'ective and beginning on the Opening Date and ending on the earliest to occur of the 'I'erm's

                     Quinta'y
                 expiration or a Temtination. The I'ranchise is cITective only at thc Location and may not bc
                 transferred or relocated. You will call thc Facility a "La Quinta" Inn & Suites" or a "La
                      Wyndham." You may adopt additional or secondary designations I'or thc Facility with our prior
                 written consent, which wc may withhold, condition. or withdraw on written notice in our sole
                 discretion. You shall not aAiliate or identify the Facility with another I'ranchise system, reservation
                 system. brand. cooperative or registered mark during thc Term.

                2. Protected Territorv. We will not own, operate, l«asc, manage, franchise or license anyone but
                you to operate a La Quinta" Inn & Suites in the "Protcctcd Territory-, as defined below. while this
                Agrccment is in elfecu Wc may own, opcratc, lease, manage, franchise or license anyone to operate
                any Chain Facility located anywhere outside the Protcctcd lerritory without any restriction or
                obligation to you. While this Agrccmcnt is in clTcct, ncithcr you nor your oA)ccrs, directors,
                gcncral partners or owners of 25'/o or morc ol your Equity Intcrcsts, may own, opcratc, Icasc,
                manage or franchise any time sharc resort. vacation club, rcsidcncc club. fractional ownership
                residence, condominium/apartment leasing or rental business, or thc like. Ior any facility or
                business that shares directly or indirectly, common areas, amcnitics, rccrcation facilities.
                scrviccs, supplies or support activities with the Facility. Wc may grant Protected Territories for
                other Chain Facilitics that overlap your Protected Territory. You will usc any inlormation obtained
                through the Reservation System to rclcr guests, directly or indirectly, only to Chain Facilitics. This
                Section docs not apply to any Chain Facility located in thc Protected 1 erritory on the EITcctivc Date,
                which wc may renew. rcliccnse, allow to expand, or replace with a rcplaccment Facility located
                within the same trading arcs having not more than I 20'lo of the guest rooms of the replace Chain
                Facility if its Iranchisc with us terminates or is not renewed. You acknowledge that thc Protected
                Territory fairly reprcscnts the Facility's trading arcs and that thcrc arc no express or implied
                territorial rights or agrcemcnts between thc parties cxccpt as stated in this Section. You irrevocably
                waive any right to scck or obtain thc benefits of any policy we now follow or may in thc future
                follow to notify you about proposed Chain Facilities in thc general arcs of the Facility, solicit
                inlomtation about thc ellect of thc propostxl Chain I acility on the revenue or occupancy of the


                LQ
                o I/19



                                                                                                                           P-1
(Page 2   of   45)
               Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 3 of 46 PageID: 13




                Facility or dccidc whether to add the proposed Chain Facility to thc Chain based on thc potential
                 clTcctof thc proposed Chain Facility on the Facility or iLs pcrformancc. You further acknowlcdgc
                and agree that notwithstanding the foregoing, wc may opcratc. lease, manage, or license any other
                party to operate a Chain Facility in the Protected Territory beginning (a) six months prior to thc
                expiration of this Agrccment, or (b) as ol'hc date that a date for the premature termination ol'his
                Agrccmcnt has been conlirmed in writing by us. The covenants in this Section arc mutually
                dcpcndcnt; il'ou breach this Section, your Protected Territory will be the location only. Thc
                Protected Territory means commencing at thc ccntcrpoint of the intersection ol'-IO and S
                Acadian Throughway, and traveling cast southeast along thc ccntcrlinc of I-I 0 for thrcc an&i a
                quarter (3.25) miles, with a half (0.5) mile on cithcr side of that same centerline and traveling
                I'rom the beginning point northwest and then west along thc centerline of l-l 0 past thc I-I I 0 split
                to thc eastern shore of thc Mississippi River with a half (0.5) mile on either side of that same
                ccn(crlinc. Additionally, commencing at thc ccntcrpoint of thc I-IO and I-I IO split and traveling
                north along (hc ccntcrlinc of I-I I 0 lor one and eight-tenths (1.8) miles with a hall'(0.5) mile on
                cithcr side of that same centerline.

                3. Your Imnrovement and Oneratinu Obliaations.

                3. I Prc-Opening Improvements. You must sclcct. acquitc. construct and/or renovate thc Facility
                as provided in Schedule D.

                3.2 Operation. You will operate and maintain thc Facility continuously after the Opiniing Date on a
                year-round basis as rcquircd by System Standards and olTcr transient guest lodging and other rclatcd
                services of thc Facility (including those spccificd on Schcdulc B) to the public in compliance with
                all federal, state and local laws, regulations and ordinances as well as System Standards. You will
                kccp thc Facility in a clean, neat, and sanitary condition. You will clean, repair, rcplacc, renovate.
                rclurbish, paint, and redecorate thc Facility and its FF&E as and when needed to comply with
                System Standards. The Facility will bc managed by cithcr a managcinent company or an individual
                manager with significant training and expcricncc in gcncral nianagement of similar lodging
                lacilitics. The Facility will accept payment from guests by all credit and debit cards wc designate in
                thc System Standards Manual. The Facility shall follosv standard industry practices for safeguarding
                cardholder information. applicable laws and regulations, and such other requirements as wc may
                include in thc System Standards Manual or as wc may othcrwisc communicate from time to time I'or
                such purpose. You may add to or discontinue thc amenities. services and facilitics dcscribcd in
                Schcdulc B, or Icasc or subcontract any scrvicc or portion of thc Facility only vvith our prior wriucn
                conscnk which we will not unreasonably withhold or delay. Your front desk operation, telcphonc
                system, parking lot, swimming pool (il any) and other guest scrvicc facilitics may not bc shared with
                or used by guests of another lodging or housing facility. Unless System Standards permit othcrwisc,
                you will not charge guests for local tclcphone calls made from guest room tclcphoncs or charge
                guests any access fce or surcharge on long distance telephone calls made from guest room
                telcphoncs. You acknowledge that any brcach of System Standards for the Facility, its guest
                amenities, and your guest service pcrfonnancc is a material brcach ol this Agrccmcnt. Upon our
                reasonable request. you will provide us with then-current copies of the documents cvidcncing
                your ownership of, or right to possess. thc Facility and/or the real property upon which thc
                Facility is located, and a complete and accurate list ol'll of your owners and their Equity
                Interests.




                                                                                                                         P-2
(Page 3   of   45)
               Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 4 of 46 PageID: 14




                 3.3 Training. You (or a person with executive authority if you arc an entity) and the Facility's
                 general manager (or other representative who exercises day to day operational authority) will
                 attend the training programs described in Section 4. I we designate as mandatory for franchisees
                 or general managers respectively. You will train or cause the training of all Facility personnel as
                 and when required by System Standards and this Agreement. You will pay all travel, lodging,
                 meals and compensation expenses of the people you send lor training programs, the cost of
                 training materials and other reasonable charges we may impose for training under Section 4.I.
                 and all travel, lodging, meal and facility and equipment rental expenses of our representatives if
                 training is provided at the Facility.

                 3.4 Marketing.

                3.4.1 You will participate in System marketing programs, including the Directory, if any, thc
                Reservation System, and guest loyalty programs. You will obtain and maintain the computer and
                communications service and equipment we specify to participate in the Reservation System. You
                will comply with our rules and standards for participation, and will honor reservations and
                commitmcnts to guests and travel industry participants. You authorize us to QITcr and scil
                reservations for rooms and services at the Facility according to thc rules of participation and System
                Standards. You may implement, at your option and expense, your own local advertising. Your
                advertising materials must use the Marks correctly, and must comply with System Standards or be
                approved in writing by us prior to publication. You will stop using any non-conl'orming. out-dated
                or misleading advertising materials if wc so request.

                3.4.2 You must participate in any regional marketing. training or management alliance or
                cooperative of Chain I'ranchisees formed to serve the Chain Facilitics in your area. We may assist
                thc cooperative with collecting contributions. You may bc excluded from cooperative programs and
                benefits if you do not participate in all cooperative programs according to their terms, including
                making payments and contributions when duc.

                3.4.3 The Facility must participate in all mandatory Internet and distribution marketing activities
                and programs in accordance with the System Standards Manual, including any arrangements wc
                make with third party distribution channels. You must provide us with information about the Facility
                and use our approved photographer for taking photographs of thc Facility for posting on thc Chain
                Websites, third party travel websites and various marketing media. Thc content you provide us or
                use yourself for any Internet or distribution marketing activities must bc true, correct and accurate,
                and you will promptly notify us in writing, in accordance with our processes that are then in cflect,
                when any correction to thc content becomes necessary. You must promptly modify. at our request.
                the content of any Internet or distribution marketing materials I'or the Facility you use, authorize,
                display or provide to conform to System Standards. You will discontinue any Internet or
                distribution marketing activities that conflict, in our reasonable discretion, with Chain-wide Internet
                or distribution marketing activities. You must honor the terms of any participation agrccmcnt you
                sign for Internet or distribution marketing activities. You will pay when due any I'ecs, commissions,
                charges and rcimbursemcnts relating to Internet or distribution marketing activities (i) in which you
                agrcc to participate, or (ii) that we designate as mandatory on a Chain-wide basis. We may suspend


                cQ
                Q I/19




                                                                                                                          P-3
(Page 4   of   45)
               Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 5 of 46 PageID: 15




                 thc Facility's participation in Internet and/or distribution marketing activities if you default under
                 this Agreemcnt.

                 3.4.4 You will participate in the Wyndham Rewards program or any successor guest rewards or
                 loyalty program we determine is appropriate and pay the Loyalty Program Charge associated with
                 the program as set forth in Schedule C. The Wyndham Rewards Front Desk Guide sets forth
                 additional standards, which you agree to follow. The I"ront Desk Guide, including fees assessed
                 and reimbursements rates, may be revised by us or our alliliates at any time upon thirty (30)
                 days'rior notice.
                3.4.5 When available, as a requirement of your participation in the Reservation System, we may
                require that you participate in our Signature Reservation Services ("SRS") program during the Term
                of thc Agreement. Under thc SRS program. you will pay the fees associated with certain reservations
                answered by our agents on behalf of thc Facility. 1'he program terms and fees associated with thc
                progrmn are described in the SRS agrecmcnt that you will sign and deliver to us prior to your
                participation.

                3.5 Governmental Matters. You will obtain as and when needed all governmental permits,
                licenses and consents rcquircd by law to construct, acquire. renovate. operate and maintain thc
                Facility and to offer all scrviccs you advertise or promote. You will pay when due or properly
                contest all federal. state and local payroll, withholding, unemployment. beverage. permit. Iiccnsc.
                property, ad valorem and other taxes, assessments, fees, charges, penaltics and interest, and will file
                when due all governmental returns, notices and other filings. You will comply with all applicablc
                federal, state and local laws, regulations and orders applicablc to you and/or the Facility. including
                those combating terrorism such as thc USA Patriot Act and Executive Order 13224.

                3.6 Financial Books    4k   Records; Audits.

                3.6.I The Facility's transactions must bc timely and accurately recorded in accounting books
                and records prcparcd on an accrual basis compliant with gcncrally acccptcd accounting
                principles of thc United States ("GAAP") and consistent with the most recent edition of the
                Uniform System of Accounts for the Lodging Industry published by the American Hotel k.
                Motel Association, as modilied by this Agrecmcnt and System Standards. You acknowledge
                that your accurate accounting for and reporting of Gross Room Revenues is a material obligation
                you accept under this Agreement.

                3.6.2 Upon our request, you will send to us copies ol'inancial statements, tax returns, and other
                records relating to thc Facility for the applicable accoimting period that we require under this
                Agrccment and System Standards. We may notify you of a date on which wc propose to audit the
                Facility's books and records at the Facility but such notice is not rcquircd. You will be deemed to
                confirm our proposed date unless you follow the instructions with the audit notice for changing the
                date. You need to inform us whcrc thc books and records will bc produced. You nccd to produce for
                our auditors at the confirmed time and place for thc audit the books, records, tax returns and
                linancial statcmcnts for the Facility. We may require access to the property including guest rooms.
                Wc may also perform an audit of the I acility's books and records remotely or electronically without


                IQ
                Q I/19




                                                                                                                          P-4
(Page 5   of   45)
               Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 6 of 46 PageID: 16




                 advance notice or your knowledge.      Your staff must cooperate with and assist our auditors to
                 perform any audit we conduct.

                 3.6.3 We will notify you in writing if you default under this Agreement because (i) you do not
                 cure a violation of Section 3.6.2 within 30 days atter the date of the initial audit. (ii) you cancel
                 two or more previously scheduled audits, (iii) you refuse to admit our auditors during normal
                 business hours at the place where you maintain the Facility's books and records, or rcluse to
                 produce the books and records at the audit or send them to us as required under this Agrecmcnt
                 and System Standards I'or thc applicable accounting periods, (iv) our midit determines that the
                 books and records you produced arc incomplete or show evidence of tampering or violation of
                 generally accepted internal control procedures, or (v) our audit determines that that you have
                 reported to us less than 97% of the Facility's Gross Room Rcvenucs for any fiscal year
                 preceding the audit. Our notice of default may include, in our sole discretion and as part of your
                 performance needed to cure the default under this Section 3.6, an "Accounting Proccdurc
                 Notice." The Accounting Procedure Notice requires that you obtain and deliver to us, within 90
                 days after the end of each of your next three fiscal years ending after the Accounting Procedure
                 Notice, an audit opinion signed by an independent certified public accountant who is a member
                 of ihe American Institute of Certified Public Accountants addressed to us that the Facility's
                 Gross Room Revenues you reported to us during the tiscal year fairly present the Gross Room
                 Revenues of the Facility computed in accordance with this Agreement for the fiscal year. You
                 must also pay any deficiency in Recurring Fees, any Audit Fee as dctmcd in Section 4.8. we
                 assess you for your default of Section 3.6 as described in Section 4.8, and/or other charges we
                 identify and invoice as a result of the audit.

                 3.6.4 You will, at your expense, prepare and submit to us by the third day of each month, a
                 statement in the form prescribed by us, accurately reflectin for the immediately preceding
                 month all Gross Room Revenues and such other data or information as we may require. You
                 must submit your statements to us using our on-line reporting and payment tool or through such
                 other technology or means as we may establish from time to time.

                 3.7 Inspections. You acknowledge that the Facility's participation in our quality assurance
                 inspection program (including unannounced inspections) is a material obligation you accept
                 under this Agreemcnt. You will permit our rcprcsentatives to pcrlorm quality assurance
                 inspections of the Facility at any time with or without advance notice. The inspections will
                 commence during normal business hours although we may observe Facility operation at any
                 time. You and the Facility staff will cooperate with the rcprescntative performing the inspection.
                  If the Facility fails an inspection, you refuse to cooperate with our representative. or you refuse
                 to comply with our published inspection System Standards, then you will pay us when invoiced
                 for any Reinspection Fee spccificd in System Standards Manuals plus thc reasonable travel,
                 lodging and meal costs our representative incurs for a reinspection. You will also be charged the
                 Reinspection Fee if we must return to the Facility to inspect it as a result of your I'ailure to
                 complete any Improvement Obligation by the deadline established in any Punch List as sct lorth
                 in Schedule D. We may also include the results of paper and electronic customer satisfaction
                 surveys of your guests as well as unsolicited feedback received from your guests in your final
                 quality assurance score. Wc may publish and disclose the results of quality assurance

                LQ
                Ql/l9



                                                                                                                         P-5
(Page 6   of   45)
               Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 7 of 46 PageID: 17




                 inspections and guest surveys. Wc may, at our discretion, implcmcnt a chain-wide quality
                 assurance/mystery shopper inspection program to bc pcrformcd by a rcputablc third party. You
                 must provide free lodging for thc inspector(s) when hc/shc visits your Facility.

                 3.8 Insurance. You will obtain and maintain during thc Term o!'his Agrccmcnt thc insurance
                 coverage required under the System Standards Manual from insurcrs meeting thc standards
                 established in the Manual. Unless wc instruct you othcrwisc. your liability insurance policics will
                 name as additional insureds La Quinta Frinichising LLC. Wyndham I-lotcls & Resorts, Inc.,
                 Wyndham I-lotel Group, LLC, and their current and I'ormcr subsidiaries, affiliates, successors and
                 assigns as their interests may appear. All policics must bc primary and non-contributory with or
                 excess of any insurance coverage that may bc availablc to an additional insured. You must
                 submit (o us, anmially, a copy of thc ccrtificatc ol'r other cvidcncc of renewal or cxtcnsion of
                 each such insurance policy as required by the System Standards.

                 3.9 Conferences and Meetings. You (or your reprcscntativc with cxccutivc authority if you arc
                 an entity) and your gcncral manager will attend each Chain conl'crcncc and regional mccting
                 and pay the Conference Fee we set I'or Chain Facilitics, il and when we determine to hold a
                 Chain conference. These conl'crcnces and mcctings may bc held as part ol a Wyndham I-lotcl
                 Group, LLC multi-brand confcrcncc with special sessions and programs I'or our Chain only.
                 Mandatory recurrent training lor franchisecs and managers dcscribcd in Section 4. I may bc held
                 at a confcrcnce. The I'cc will bc thc same for all Chain Facilitics that wc Iranchisc in the United
                 States which wc will charge you cvcn il'ou do not attend. Wc may also rcquirc certain
                 executive staff of the Facility to agend periodic meetings held to address matters ol general
                 interest to thc Chain at such locations we designate. You shall pay thc attcndancc fcc wc specify
                 to defray thc cost of thc mccting. and you will also bc responsible I'or thc travel cxpcnscs, room.
                 board and compensation for your pcrsonncl attending any such mccting.

                3.10 Purchasing. You will purchase or obtain certain items, only Irom suppliers vvc approve,
                which suppliers may be limited in number and may include us or our alliliatcs. Unless wc othcrwisc
                specil'y, you ntay purchase ccr(ain items for thc Facility from any compctcnt source you select, so
                long as the items meet or exceed System Standards.

                3.ll Good     Will. You will usc rcasonablc elTons to protcch maintain and promote thc name "La
                Quinta Inn & Suites'r "La Quinta Inn & Suites by Wyndham'nd its distinguishing
                characteristics, and thc other Marks. You will not permit or allow your olTiccrs, directors,
                principals, employees. rcprcsentativcs. or guests of thc I'acility to engage in. conduct which is
                unlawful or damaging to the good will or public image ol the Chain or System. You agree that, in
                event that you or any of your owners or Guarantors is or is discovcrcd to have bccn. convicted of a
                felony or any other olfcnsc likely (o rellect adversely upon us, thc System or the Marks, such
                conviction is a material, incurablc brcach of this Section. You will follow System Standards lor
                identification of thc Facility and for you to avoid conlusion on the part of guests, creditors. Icndcrs,
                investors and thc public as to your ownership and operation of thc Facility, and thc identity ol your
                owners. You will participate in Chain-wide guest scrvicc and satisfaction guaranty programs wc
                require in good faith for all Chain I'acilitics. Except as provided in thc System Standards Manual
                or if you obtain our prior written consent, which wc may tvithhold in our sole discretion. neither




                                                                                                                           P-6
(Page 7   of   45)
               Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 8 of 46 PageID: 18




                 you nor the Facility shall promote or advertise any competing business at the Facility including,
                 but not limited to, any other guest lodging facility, time share resort, vacation club, residence
                 club, fractional ownership residence, condominium/apartment leasing or rental business, or the
                 like, unless we or one of our affiliates franchise, manage or own that business.

                 3.12 Facility Modifications. You may not materially modify, diminish or expand the Iiacility (or
                 change its interior design, layout, FF&E, or facilities) until you receive our prior written consent,
                 which we will not unreasonably withhold or delay. You will pay our Rooms Addition Fee then in
                 elTect for each guest room you add once wc initially approve the total number of guest rooms in the
                 Facility. If we so request, you will obtain our prior written approval of the plans and spccilications
                 for any material modification, which wc will not unreasonably withhold or delay. You will not open
                 to the public any material modification until we inspect it for compliance with the Approved Plans
                 and System Standards.

                 3.13 Courtesy Lodging. You will provide lodging at thc "Employcc Rate" established in thc
                 System Standards Manual from time to time, (but only to the extent that adequate room vacancies
                 exist) to our representatives and members of their immediate family, but not more than three
                 standard guest rooms at the same time.

                 3.14 Material Renovations. Beginning five years atter the Opening Date. we may issue a
                 "Material Renovation Notice" to you that will specily a Material Renovation for the Facility, to bc
                 commenced no sooner than 90 days alter the notice is issued. You will perform the Material
                 Renovations as and when the Material Renovation Notice requires. We will not issue a Material
                 Renovation Notice within five years after the date of a prior Material Renovation Notice.

                 3.15 Technology Standards & Communications. You recognize that the System requires you to
                 acquire, operate and maintain a computer-based property ntanagcmcnt system and provide guests
                 with innovative technology for communications and entertainment. You must purchase I'rom
                 Approved Suppliers, including us or our affiliates, the property management system and other
                 computer systems, equipment and software that wc specify, including any preventative maintenance
                 or other operations soffware that we specify. You must purchase the property management system
                 at least thirty (30) days before the Opening Date. We may modify System Standards to rcquirc ncw
                 or updated technology at all Chain Facilities. At our request, you shall participate in any intranet or
                 extranet system developed for use in connection with the System. Such intranet or extranet system
                 may bc combined with that of our affiliates. You shall agree to such terms and conditions for the
                 use of such intranct or extranet system as we may prescribe. which may include. among other
                 things: (a) confidentiality requirements for materials transmitted via such system; (b) password
                 protocols and other security precautions, (c) grounds and procedures for our suspension or
                 revocation of access to thc system by you and others; and (d) a privacy policy governing the
                 parties'ccess to and use of electronic communications posted on electronic bulletin boards or
                 transmitted via the system. You shall pay any fce imposed from time to time by us or a third party
                 service provider in connection with hosting such system.

                 4. Our Ooeratina and Service Obliaations. Wc will provide you with the following services and
                 assistance:




                                                                                                                           P-7
(Page 8   of   45)
               Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 9 of 46 PageID: 19




                 4.1 Training. Wc may oITcr (directly or indirectly by subcontracting with an aliiliatc or a third
                 party) general manager training, re-certification training, remedial training and supplcmcntal
                 training.

                  4.1.1 General Manager Training. Wc will offer at our corporate office or at another location we
                 dcsignatc tmining for your general manager in our Hospitality Management Program. Thc program
                  will not cxcccd two wccks in duration and will cover such topics as operating a Chain Iracility,
                 marketing and sales, financial managcmcnk guest scrviccs and pcoplc managcmcnt. Wc may
                 administer certain diagnostic tests via thc Intcrnct to mcasurc the skill set of your general manager
                 and, based in part of his/hcr score, offer certain Intcmct-based training as a supplement to thc
                 classroom training experience. Your initial general manager (or other representative who cxcrciscs
                 day to day operational authority) for thc Facility must complete this program to our satisfaction no
                 later than 90 days atter thc Opening Date. Any rcplaccmcnt gcncral manager must complctc thc
                 training program to our satislaction within l20 days after hc/shc assumes thc position. II'wc do not
                 offer a place in the training program within the above time fratne. your replacement general manager
                 must attend the next program held at which wc oli'cr a place. Your general manager lor the Facility
                 must complctc thc training even if you employ managers at other Chain Facilitics who have already
                 rcccivcd this training. Wc charge you tuition for training for your general manager in our
                 I-lospitality Managcmcnt Program which is sct forth on Schedule D. II hc/she does not attend thc
                 training within l20 days aller thc Opening Date, and for any replacement general manager. you
                 must pay a separate tuition at thc rate then in eflect for the program when your manager attgnds
                 the program. II'you, or any other employee at thc Facility, wishes to attend the training ivith your
                 gellcral manager, you can do so and you must pay the Additional Attendee Fec, currently $ I,400,
                 which is payable by thc schcdulcd date I'or the program and is in addition to thc tuition due lor
                 your general manager. Wc may charge you full or discounted tuition lor 'cfrcsher- training for
                 your general manager or I'or additional staff members who attend the training program with your
                 gcncral manager. Wc will charge thc then in effect discounted tuition for any additional stalT
                 members who attend thc training program with your general manager. You must also pay I'or your.
                 your gcncral manager and/or additional staff member s travel, lodging, meals. incidental
                 cxpenscs. compensation and benefits.

                4.1.2 Remedial Training. We may require you. your gcncral manager and/or your stall'o
                participate in rcmcdial tmining if the Facility receives a D or F (or equivalent score) on a quality
                assurance inspection, a D or F score on quality assurance electronic guest survey (or equivalent
                evaluation system), or cxpcricnccs significant complaints to our customer care department or posted
                on third-party travel wcbsitcs. distribution cltanncls. blogs. social networks and other forums, as
                dctcrmincd by us in our sole discretion. This training may be offered at our corporate offices, at a
                regional location, on-line or at the Facility. 'I'he training may be in the I'orm of one or morc classes
                held at diffcrcnt times and locations as wc may rcquirc. You must pay thc tuition in effect for this
                program when it is offered to you. If the training is provided at thc Facility, you must provide
                lodging for our traincrs. In addition, il at the time of your quality assurance inspection, you
                receive (i) a failure rating on guest room cleanliness and (ii) an average quality assurance score
                of F on clcanlincss ol gucstroom category or clcanlincss ol'athroom category (based on a
                minimum of IO electronic quality assurance guest surveys), then we may require you to take a




                                                                                                                           P-8
(Page 9   of    45)
               Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 10 of 46 PageID: 20




                  one day, on-site remedial class on liousckcepirig within 60 days aller thc inspection. Thc tuition
                  for an on-linc class is currently $ 250, but is subject to incrcasc in thc future. Thc fcc lor an on-
                  site customer cxpcrience assessment or training class is currently $ I,250. but is subject to
                  increase in thc future.

                 4.1.3 Ongoing Training and Support. You must subscribe and pay an annual fee lor access to our
                 learning management system, Wyndham University, which includes training via live workshops, e-
                 lcaming modules& wcbinars, online courses& videos and other educational resources. acccssiblc by
                 you and your stalTvia the Internet. All gcncral managers must complctc reccrtilication training at
                 such intervals as wc may establish in thc System Standards Mtutual. You must pay us thc tuition
                 then in elfcct I'or thc program. Wc may olTcr other mmtdatory or optional tmining programs for
                 reasonable tuition or without charge. Thc above training could bc offcrcd in our corpomtc olTices or
                 other locations or held in conjunction with a Chain lodging confcrcncc. You will pay I'or your
                 representative's travel& lodging, meals, incidental cxpcnscs, compensation and bcncltts and any
                 tuition charge wc establish for this training&. Wc may olTcr. rent or scil to you video tapes. computer
                 discs or other on-site training aids and materials, or require you to buy them at reasonable prices. We
                 may also olTcr Internet-based training via the Chain's intranct wcbsitc.

                 4.1.4 No Show and Cancellation Fees. If you or your general manager, or any other mcmbcr of
                 your statT you designate, fails to rcgistcr for a required training program within thc rcquircd time
                 period, or rcgistcrs for a training program but fails to attend such program as schcdulrxl without
                 notifying us in advance, whether such attendance is rcquircd or optional, wc may charge you a
                 No-Show Fcc of up to 100'/o ol thc tuition for thc program. II'you& your gcn«ral manager or any
                 other member of your staITcancels participation in any training program less than scvcn (7) days
                 before it is scheduled to bc held& wc may charge you a Cancellation Fec of up to 50'lo ol'he
                 tuition for thc program. No-Show and Cancellation Fees arc in addition to thc tuition you will
                 have to pay at thc then offered rate when you or your gcncral manager attends thc prog&ram. We
                 may assess you additional No-Show or Cancellation Fccs lor continued lailurcs by you under
                 this Section 4.l.

                 4.2 Reservation System. Wc will opcratc and ntaintain (directly or by contracting with an alliliate
                 or onc or morc third parties) a computerized Reservation System or such technological substitute(s)
                 as we determine, in our discretion. Wc will use the System Asscssmcnt Fees for thc acquisition,
                 development, support, equipping, maintcnancc& improvnnent and operation of thc Rcscrvation
                 System. Wc or our Approved Supplier will provide solbvarc maintenance and support for the
                 sollwarc wc or an Approved Supplier liccnsc to you to connect to thc Rcscrvation System if you are
                 up to date in your payment of Recurring Fees and all other lccs you must pay under any other
                 agreemcnt with us, an aAiliatc or thc supplier& as applicablc. During the Term& thc I.acility will
                 participate in thc Reservation System on an exclusive basis. including cntcring into all related
                 technology agrccmcnts and complying with all terms and conditions which wc establish from
                 time to time for participation. Thc Facility may not book any reservations through any other
                 electronic reservation system, booking cnginc or other technology. You shall own all Guest
                 Inlormation within your possession or any service provider holding such inlormation on your
                 behall', and wc shall own all Guest Inl'ormation within our possession or any scrvicc provider
                 holding such inl'ormation on our behalf. To thc cxtcnt that you and wc both possess identical




                                                                                                                           P-9
(Page 10   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 11 of 46 PageID: 21




                 Guest Information, your and our respective ownership rights with rcg&ard to such Guest
                 Information shall bc separate and independent from onc another. Wc have thc right to provide
                 reservation services to lodging facilities other than Chain I'acilitics or to other parties.

                Marketing.

                4.2.1 We will promote public awareness and usage ol Chain Facilitics by implementing advertising,
                promotion. publicity, market research. loyalty marketing& and other marketing programs. training
                programs, and related activities as wc dccm appropriate. Wc will determine in our discretion: (i) I'hc
                nature and type of media placement; (ii) Thc allocation (if any) among international& national&
                regional and local markets; and (iii) Thc nature and type of advertising copy. other materials and
                programs. We, or rut afliliatc, may bc rcimburscd from System Asscssmcnt I ccs for thc reasonable
                direct and indirect costs, overhead or other expenses of providing marketing services. Wc arc not
                obligated to supplcmcnt or advance funds availablc from System fmnchisccs to pay I'or marketing
                activities. We do not promise that the Facility or you will bcnclit directly or proportionately I'rom
                marketing activities.

                4.2.2 We may. at our discretion, implement special intcmational& national. regional or local
                promotional programs (which may or may not include the I acility) as we deem appropriate and may
                make available to you (to use at your option) media advertising copy and other marketing materials
                for prices which reasonably cover the materials'irect and indirect costs.


                      ol'hain
                4.2.3 We may, at our discretion& implement "group booking" programs created to cncouragc usc
                      Facilitics for tours. conventions and the like. possibly for an additional fcc.

                4.3 purchasing and Other Services. We may offer other optional assistance to you with
                purchasing items used at or in thc Facility. Our aAiliatcs may olyer this scrvicc on our bcltalf. Wc
                may restrict the vendors authorized to sell items to you in order to control quality. provide lor
                consistent service or obtain volume discounts. We will maintain and provide to you lists ol suppliers
                approved to furnish certain items to you.

                4.4 The System. We will control and establish requirements I'or all aspects ol'thc System. Wc tnay.
                in our discretion, chtutgc& dclctc Irom or add to thc System, including any ol'hc Marks or System
                Standards, in response to changing market conditions. Wc may. in our discretion. permit deviations
                from System Standards, based on local conditions and our asscssmcnt of the circumstances. Wc
                may, in our discretion, change the designation standards for thc Chain and then require that you
                change thc designation of the Facility and rclatcd presentation of that designation vvhcrc it appears.
                Wc will not bc liable to you for any cxpcnscs& losses or dantagcs you may sustain as a result ol any
                Mark addition. modilication& substitution or discontinuation.

                4.5 Consultations and Standards Compliance. Wc will assist you to understand your obligations
                under System Standards by telcphonc, mail, during any visits by our employees to thc Facility,
                through thc System Standards Manual. at training sessions and during conlbrcnccs, mcctings and
                visits we conduct. Wc will provide tclcphone and ntail consultation on I acility operation and
                marketing through our representatives. Wc will olfcr you access to any Intcrnct wcbsitc svc may

                                                                 10




                                                                                                                         P-10
(Page 11   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 12 of 46 PageID: 22




                 maintain to provide Chain franchisees with information and services, subject to any rules, policies
                 and procedures we establish for its usc and access and to this Agreement. We may limit or deny
                 access to any such website while you are in default under this Agreement.

                 4.6 System Standards Manual and Other Publications. Wc will specify System Standards in
                 the System Standards Manual, policy statements or other publications which we may make
                 available to you via our Chain intranet, in paper copies or through another medium. You will at
                 all times comply with the System Standards. You acknowlcdgc that the System Standards and
                 the System Standards Manual are designed to protect the System and the Marks. and not to
                 control the day-to-day operation of your business. We will provide you with access to the
                 System Standards Manual promptly after we sign this Agreement. Wc will notify you via our
                 Chain intranet or another medium of any System Standards Manual revisions and/or supplements as
                 and when issued as well as any other publications and policy statcmcnts in effect for Chain
                 franchisces I'rom time to time.

                4.7 Inspections and Audits. We have the unlimited right to conduct unannounced quality
                assurance inspections of the Facility and its operations, records and Mark usage to test the Facility's
                compliance with System Standards and this Agreement, and the audits described in Section 3.6. We
                have the unlimited right to reinspect if the Facility docs not achieve the score required on an
                inspection. We may impose a reinspection fee and will charge you for our costs as provided in
                Section 3.7. In connection with an audit, you will pay us any understated amount plus interest under
                Section 3.6. If the understated amount is three percent (3'/o) or more ol the total amount owed during
                a six month period, you will also pay us an "Audit Fee" equal to thc costs and expenses associated
                with the audit. Our inspections are solely for the purposes of checking compliance with System
                Standards.

                5. Term. The Term begins on the Effective Date and expires at the end          of thc twentieth (20'")
                          il'pplicable
                Franchise Year. NEITHER PARTY I-IAS RENEWAL RIGHTS OR OPTIONS. Howcvcr,
                             law requires us to offer renewal rights, and you desire to renew this Agreement, then
                you will apply for a renewal Iranchisc agreement at least six months, but not more than nine
                months, prior to thc expiration date, and subject to such applicablc law, you will have to meet
                our then-current requirements lor applicants seeking a franchise agreement, which may include
                (i) executing our then-current I'orm ol'icense and other agreements, which liccnsc and other
                agreements may contain materially different terms and provisions (such as operating standards
                and fees) from those contained in this Agreement, (ii) executing a general release of us and our
                alTiliates, in form and substance satisfactory to us. (iii) completing a property improvement plan.
                and (iv) paying a standard renewal fce, if then applicablc.

                6. Annlication and Initial Fees. You must pay us an Application Fcc of $5,000, which shall bc
                applied to your Initial or Relicense Fce. If your franchise is for a new constmction or conversion
                Facility, you must pay us an Initial Fee. II you are a transferee ol'n existing Facility or are
                renewing an existing franchise, you will pay us a Relicense Fee. The amount of your Initial or
                Relicense Fee is $ I5,000, $ 5,000 of which shall bc applied from your Application Fec, and thc
                remainder paid when you sign this Agreement and is fully earned when we sign this Agreement. The
                Application Fee is nonrefundable unless we do not approve your application.




                                                                                                                          P-11
(Page 12   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 13 of 46 PageID: 23




                 7. Monthlv Fees. Taxes and Interest.

                7.1 You will pay us certain ftws each month ol thc Term payablc in U.S. dollars (or such other
                currency as we may direct if thc Facility is outside thc United States). Thc Royalty and System
                Assessment Fee dcscribcd in Sections 7.I.I and 7.I.2 arc payablc thrcc days aller the month in
                which they accrue. without billing or demand. Other I'ccs arc payablc at thc times sct lorth in thc
                System Standards. These fees include the following:

                7.1.1 A "~Ro al " equal to live pcrccnt (5.0'/o) ol'O&ross Room Revenues    ol&   thc I acility throughout
                the Term.

                7.1.2 A "Svstem Assessment Fec" as stated in Schcdulc C Ibr advertising, public relations,
                marketing, training, reservation and other rclatcd scrviccs and programs, accrues Irom thc Opening&
                Date until the cnd of thc Tenn, including during periods when rcscrvation scrvicc is suspcndcd. Wc
                may use the Systetn Assessmcnt I'ees we collect, in whole or in part. to reimburse our rcasonablc
                direct and indirect costs, overhead or other expenses of providing marketing. training and
                reservation services. including e-commerce& ntarkct rcscarch. public relations, guest services. thc
                reservation systctn, and distribution and staffing of sales olltccs to gcncratc bookings. You will
                also pay or rcimbursc us as described in Schcdulc C for "Additional I'ccs'uch as commissions wc
                pay to travel and other agents for certain rcscrvation and marketing services to generate reservations
                at the Facility plus a reasonable scrvicc fcc, fccs Icvicd to pay for rcscrvations I'or the I acility
                originated or processed through thc O&lobal Distribution System, thc Chain Wcbsitcs& and/or other
                reservation systems& distribution cltanncls and networks. and fccs for additional services and
                programs. We may charge Chain I acilitics using the Sys(cm outside the United States for
                reservation service using a diffcrcnt I'ormula. Wc may change. modil'y. add or delete the System
                Assessment Fce and/or Additional Fees in accordance with Schedule C.

                7.2 You will pay to us "Taxes" equal to any federal& state or local sales, gross rcccipts& usc, value
                added, excise or similar taxes assessed against us on thc Recurring& I.ccs and basic charges by thc
                jurisdictions where the Facility is located& but not including any income tax, franchise or other
                similar tax for our privilege of doing business in your State. You will pay Taxes to us when duc.

                7.3 "Interest" is payablc when you rcccivc our invoice on any past duc amount payable to us under
                this Agreement at thc rate of I.5'/9 per month or thc maximum rate permitted by applicablc law.
                whichever is less. accruing from thc duc date until thc amount is paid.

                7/4 If a transfer occurs. your transl'crcc or you will pay us our then current Application Fce and a
                "Relicense Fee" equal to thc Initial Fce wc would then charge a ncw fmnchiscc for the Facility.

                7.5 You will report and pay to us all Recurring Fees and other fccs and charges on-linc via our
                sell-service Electronic Invoice Prcscntmcnt and Payment tool ("WynPay") acccssiblc
                through our Chain intranct. In thc WynPay on-linc environment. payments can be made either
                through the electronic check payment channel or the credit card payment channel. Wc rcscrvc
                the right to change, from time to time. thc tcchnologics or other means for reporting and paying

                                                                 l2




                                                                                                                             P-12
(Page 13   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 14 of 46 PageID: 24




                 fees to us by amending thc System Standards Manual.

                 8. Indemnifications.

                 g.l Independent of your obligation to procure and maintain insurance, you will      indemnil'y& dcfcnd
                and hold the Indemnities harmless, to thc fullest cxtcnt permitted by law& I rom and against all Losses
                and Expenses, incurred by any Indemnitee for any investigation, claim. action. suit, demand.
                administrative or altentativc dispute resolution procccding. relating to or arising out of any
                transaction, occurrence or scrvicc at, or involving the operation of, tlte I"acility, any payment you
                make or fail to make to us. any breach or violation of any contract or any law& regulation or ruling
                by, or any act, error or omission (active or passive) of, you, any party associated or alliliatcd with
                you or any of the owners, olT(ccrs, directors, cmployccs& agents& contractors or subcontractors ol you
                or your aAiliatcs, including when you arc allcgcd or held to bc thc actual, apparent or ostcnsiblc
                agent of the Indemnitcc, or thc active or passive ncgligcnce ol any Indcmnitcc is allcgcd or proven.
                You have no obligation to indemnify an Indcmnitcc for damages to compcnsatc for propc(xy damage
                or personal injury if a court ol& compctcnt jurisdiction makes a l(nal decision not subject to lurthcr
                appeal that thc Indcmnitcc engaged in willful misconduct or intentionally caused such property
                damage or bodily injury. This exclusion Irom thc obligation to indemnify shall not, however, apply
                if the property damag&e or bodily injury resulted from thc usc ol'rcasonablc I'orcc by thc Indcmnitcc
                to protect persons or property.

                $ .2 You will respond promptly to any matter described in thc preceding paragraph. and defend thc
                Indcmnitec. You will reimburse thc Indcmnitcc for all costs ol'clbnding thc ntatter& including
                reasonable attomcys& fees, incurred by (hc Indcmnitcc il'your insurer or you do not assume dcfensc
                of the Indcmnitec promptly when rcqucstcd& or scparatc counsel is appropria(c& in our discretion,
                because of actual or potential conllicts of intcrcs(. Wc must approve any resolution or course ol
                action in a matter that could directly or indirectly have any advcrsc effect on us or thc Chain, or
                could serve as a prcccdcnt lor other maucrs.

                8.3 We will indemnify, defend and hold you harmless, to thc lullcst cxtcnt pcrmiucd by law& from
                and against all Losses and Expenses incumd by you in any action or claim arising Irom your proper
                usc of thc System alleging& that your usc of thc System and any pmpcrty wc franchise to you is an
                inlringcmcnt of a third party's rights to any trade secrct, patent. copyright. trademark. scrvicc mark
                or trade name. You will promptly notil'y us in writing when you bccomc aware ol'any allcgcd
                infringement or an action is filed against you. You will cooperate with our delcnse and resolution of
                the claim. We may resolve the matter by obtaining a license of thc property for you at our cxpcnsc&
                or by requiring that you discontinue using (hc infringing property or modil'y your usc to avoid
                infringing the rights ol'others.

                9. Your Assignments. Transfers and Convevances.

                9.1   Transfer of the Facility. This Agrcemcnt    is personal to you (and your owners   il'you arc an
                entity). We are relying on your cxpcrience& skill and l(nancial resources (and that of your owners
                and thc guarantors, il'any) to sig&n this Agrccmcnt wi(h you. You may l)nance thc Facility and grant
                a lien, security interest or encumbrance (but not in this Agrccmcnt) on it wi(hout notice to us or our

                                                                  l3




                                                                                                                          P-13
(Page 14   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 15 of 46 PageID: 25




                consent. If a Transfer is to occur, the transfcrcc or you must comply with Section 9.3. Your
                Franchise is subject to termination when the Transl'er occurs. The Franchise is not translcrablc to
                your transferee, who has no right or authori7ation to usc the System and thc Marks when you
                transfer ownership or possession ol'he Facility. Thc transferee may not opemtc thc Facility under
                thc Systinn& and you are rcsponsiblc for performing thc post-termination obligations in Section 13.
                You and your owners may, only with our prior written consent and aller you comply with Sections
                9.3 and 9.6& assign, pledge, translcr, delegate or grant a security interest in all or any ol'your rights.
                bcnclits and obligations under this Agreement. as security or otherwisc. 1'ransactions involving
                Equity Intcrcsts that are not Equity Transfers do not require our consent and arc not 1'nutsfcrs.

                9.2 Financing Documents. Neither you, nor any of your Equity Interest owners, shall represent in
                any proposed finmicing arrangcmcnt to any proposed Icndcr or participant in a private or public
                invcstmcnt offering that we or any of our affiliates arc or shall bc in any way rcsponsiblc for your
                obligations or financial pmjcctions, il'ny, sct I'orth in such luiancing arrangcmcnt or invcstmcnt
                olfcring or that wc or any of our affiliates aic or shall bc participating in such private or piiblic
                invcstmcnt offering. In addition, any proposed financing arrangcmcnt whcrc thc scrvicc mark "La
                Quinta" appears, or a rel'ercncc to this Agreement appears, shall contain a disclaimer in bold face
                type substantially as I'ollows: 1'I-IE BORROWER IS A PARTY TO AN AGREEMENT Wll'I-I
                LA QUINTA FRANCHISING LLC TO OPERATE I-IOTFLS USING Tl-IE SERVICE MARK
                "LA QUINTA." NEITHER LA QUINTA FRANCI-IISING LLC NOR ITS Al'I ILIATES OWN
                ANY SUCH I-IOTELS OR ARE A PARTY TO TI.IIS FINANCING AND I-IAVE NOT
                PROVIDED OR REVIEWED, AND ARE NOT RESPONSIBLE FOR, ANY DISCLOSURES
                OR Ol'HFR INFORMATION SE1 FORTI-I I-IEREIN. Also. at least fil'tccn (l5) days prior to
                closing such financing. you shall submit to us a wriucn statement cctcifying that you have not
                misrcprcscnted or overstated your relationship with us and our affiliates or your rights to use the
                Marks.

                9.3 Conditions. We may condition and withhold our consent to a Transfer when required under this
                Section 9 until the transfcrcc and you meet certain conditions; however, we will not unreasonably
                withhold, delay or condition our consent to a franslcr il thc Facility is then linanccd under a
                program in which thc United Slates Small Business Administration ("SBA-) guarantees the
                financing or its repayment. II a 1'ransfcr is to occur, thc transl'cree (or you. il'an Equity Tr&uisfcr is
                involved) must first complete and submit our Application, qualily to bc a Iranchiscc in our sole
                discretion, given thc circumstances ol'he proposed Tnuislcr, provide the same supporting
                documents as a new franchise applicant, pay the Application and Relicense Fccs then in effect. sign
                thc form of Franchise Agrccmcnt we then offer and agrcc to renovate thc Facility as wc reasonably
                detcrminc. We will provide a Punch List of improvcmcnts we will require al'tcr we receive thc
                tmnsfcrce's Application. Wc may require structural changes to the Facility if it no longer mccts
                System Standards for entering facilities, or, in the altemativc, condition our approval of thc Transl'er
                on limiting the transferee's term to the balance of your Term, or adding a right to tcnninate without
                cause exercisable by either party aller a period of time has clapscd. Our consent to thc transaction
                will not bc effective until thcsc conditions are satislicd. If wc do not approve thc Translcr, wc may,
                in our sole discretion, allow you to terminate thc Franchise when you sell thc I acility and pay us
                Liquidated Damages under Section 12.I at thc smne rate as you would pay il thc termination
                occurred before the Opening Date. Such payment would bc due and payablc when you transfer




                                                                                                                             P-14
(Page 15   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 16 of 46 PageID: 26




                possession ol thc Facility. We must also receive general releases from you and each of your owners.
                and payment of all amounts then owed to us and our affiliates by you, your owners, your al1iliates,
                thc transfcrce. its owners and affiliates, under this Agreemcnt or otherwise. Our consent to a transfer
                is not a waiver ol'i) any claims wc may have against you; or (ii) our right to demand strict
                compliance from the Transferee with the terms of its agreement.

                9.4 Permitted Transferee Transactions. You may transfer an Equity Interest or elTect an Equity
                Transfer to a Permitted Tmnsfcrcc without obtaining our consent. renovating the Facility or paying a
                Rclicensc Fcc or Application Fcc. No Transfer will bc dccmcd to occur. You also must not bc in
                dcl'ault and you must comply with thc application and notice proccdurcs spccilicd in Sections 9.3
                and 9.6. Each Permitted Transfcrcc must first agree in writing to bc bound by this Agrccmcnt, or at
                our option, execute the Franchise Agiecmcnt form then QA'crcd pmspcctivc franchisecs. No transfer
                to a Permitted Transfcrec shall rclcasc a living transferor from liability under this Agrccmcnt or any
                guarantor under any Guaranty of this Agrccmcnt. You must comply with this Section if you transl'cr
                the Facility to a Permitted Translercc. A transfer resulting from a death may occur cvcn if you arc in
                default under this Agrecmcnt.

                9.5 Attempted Transfers. Any transaction requiring our consent under this Section 9 in which our
                consent is not first obtained will be void. as between you and us. You will continue to be liable for
                payment and performance of your obligations under this Agrccmcnt until wc terminate this
                Agreement, all your financial obligations to us are paid and all System identification is removed
                from the Facility.

                9.6 Notice of Transfers. You will give us at least 30 days prior written notice of any proposed
                Transfer or Permit(cd Transfe(tec transaction. You will notify us when you sign a contract to
                Transfer the Facility and l0 days bcforc you intend to close on thc transfer of thc Facility. Wc will
                respond to all requests for our consent and notices of Permitted Translcrec transactions within a
                reasonable time not to cxcccd 30 days. You will notify us in writing within 30 days after a change in
                ownership of 25% or morc of your Equity Interests that arc not publicly held or that is not an Equity
                Transli:r, or a change in the ownership of the Facility if you are not its owner. You will provide us
                with lists of the names, addrcsscs. and ownership percentages of your owner(s) at our request.

                10. Our Assianments. We may assign, dclcgate or subcontract all or any part ol'our rights and
                duties under this Agrecmcnt, including by operation of law, wiUtout notice and without your
                consent. You are not thc third party beneficiary of any contract with a third party to provide scrviccs
                to you under this Agreement, but we are responsible for the performance of all ol'our obligations to
                you under this Agreement. We may dissolve, terminate and wind up our business under applicablc
                law but wc will transfer thc System and this Agrccmcnt to a party that will perform thc I'ranchisor s
                obligations and that will assume this Agreement in writing. Wc will lieve no obligations to you with
                respect to any assigned right or duty after you are notified that our transfcrec has assumed such
                rights or duties under this Agreemcnt except those that arose bclorc wc assign this Agrccmcnt.

                11. Default and Termination.

                11.1 Default. In addition to the matters idcntilicd in Section 3.I and Section 3.6, you will bc in

                                                                  15




                                                                                                                          P-15
(Page 16   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 17 of 46 PageID: 27




                 default under this Agreement if (a) you do not pay us when a payment is due under this Agreemcnt
                 or under any other instrument, debt, agreement or account with us related to the Facility, (b) you do
                 not perform any of your other obligations when this Agreement and the System Standards Manual
                 require, or (c) if you otherwise breach this Agreement. II'your default is not cured within ten days
                 slier you receive written notice from us that you have not tiled your monthly rcport, paid us any
                 amount that is due or breached your obligations regarding Confidential Information, or within 30
                 days aRer you receive written notice from us of any other default (except as noted below). then we
                 may terminate this Agreement by written notice to you under Section I I.2. We will not exercise our
                 right to terminate if you have completely cured your defiudt during the time allowed for cure. or




                      II'e
                 until any waiting period rcquircd by law has elapsed. In thc case of a default resulting from thc
                 Facility's failure to meet Quality Standards as measured by a quality assurance inspection, if you
                 have acted diligently to cure thc default but cannot do so, and the default docs not relate to health
                 or safety, we may, in our discretion, enter into an improvement agrccment with you provided
                 you request such an agreement within 30 days aller receiving notice ol'thc lailing inspection.
                     have entered into an improvement agreement, you must cure the del'ault within thc time
                 period specified in the improvement agreement which shall not exceed 90 days after the failed
                 inspection. We may terminate this Agreement and any or all rights granted hereunder if you do
                 not timely perform that improvement agreement.

                 11.2 Termination By Us. We may terminate this Agreement effective when we send written
                notice to you or such later date as required by law or as stated in the default notice. when (I) you do
                not cure a default as provided in Section I I.I or we are authorized to terminate under Schedule D
                duc to your failure to perform your Improvement Obligation, (2) you discontinue operating thc
                Facility as a "La Quinta" Inn & Suites" or "La Quints@ by Wyndham" (3) you do or perform,
                directly or indirectly, any act or failure to act that in our reasonable judgment is or could be injurious
                or prejudicial to the goodwill associated with the Marks or the System, (4) you lose possession or the
                right to possession of thc Facility. (5) you (or any guarantor) suffer thc termination of another
                license or franchise agreement with us or one of our atliliates, (6) you intentionally maintain false
                books and records or submit a materially false report to us. (7) you (or any guarantor) gcncrally fail
                to pay debts as they come due in the ordinary course of business, (8) you, any guarantor or any of
                your Owners or agents misstated to us or omitted to tell us a material fact to obtain or maintain this
                Agreemcnt with us, (9) you receive two or more notices ol default I'rom us in any onc year period
                (whether or not you cure the defaults), (10) a violation of Section 9 occurs, or a fransfcr occurs
                belore the relicensing process is completed, (I I ) you or any ol your Equity Interest Owners contest
                in court the ownership or right to franchise or license all or any part of the System or the validity of
                any of the Marks, (12) you, any guarantor or the Facility is subject to any voluntary or involuntary
                bankruptcy, liquidation, dissolution, receivership, assignment, reorganization, moratorium,
                composition or a similar action or proceeding that is not dismissed within 60 days after its filing, or
                (l3) you maintain or operate thc Facility in a manner tltat cndangers thc health or safety of thc
                Facility's guests.

                11.3   Your Riaht To Terminate Based On Occunancv Rates.

                (a) Provided you are in full compliance with this Agreement and all other agreemcnts cntcred
                into with us or any of our affiliates, you will have thc right subject to Section 11.3(b) to

                                                                   l6




                                                                                                                             P-16
(Page 17   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 18 of 46 PageID: 28




                      ol'hc
                 terminate this Agrccmcnt, if for any I'ull calendar year lollowing the second (2nd) anniversary
                     Opening Date (each, a "Measuremcnt Year"), any of the lollowing occur:

                        (i) (I) avcragc monthly occupancy for the Facility in any Measurement Year is less than
                 50'/a and you provide us written notice within 30 days aller that Mcasurcmcnt Year: (2) during
                 the next Mcasurcmcnt Year, average monthly occupancy for thc Facility is less than 50'/o, (3)
                 you provide written notice ol'ermination under this Section I l.3(a)(i) to us within 30 days aller
                 thc second Mcasurcmcnt Year; and (4) you pay us a termination I'cc in an amount equal to thc
                 total Royalties accruing during the preceding 12 months. Any such termination shall become
                 clfective ninety (90) days following thc date ol&such notice and payment of such termination I'cc.

                (b) In addition to thc requirements dcscribcd above, you must also provide cvidcncc
                satisfactory to us conlirming the average monthly occupancy rate of the Facility for thc
                applicable Mcasuremcnt Years; you must have implcmcnted all rccommcndations that wc may
                provide to you at our sole discretion rclatcd to marketing (including loyalty), sales, and rcvcmic
                management and have otherwise cooperated with us with rcspcct to marketing, sales. and
                revenue managcmcnt clTorts during thc applicablc Measurcmcnt Years, and you and your
                owners shall cxccutc a general release in such I&orm as we may rcquirc. You acknowledge and
                agree that thc termination I'ees payablc under Sections I1.3(a)(i) arc reasonable and do not
                constitute a penalty. Section ll.3(a) shall not apply, and you shall not have any right to
                terminate this Agrccmcnt under Section I l.3(a)& if the occupancy rate is less than filly pcrccnt
                (50'/a) of all rcntablc guest rooms as a direct result of I'orce majeure& casualty cvcnt.
                condemnation event, renovations occurring at your Facility. or thc failure of your Facility to
                comply with all of our System Standards.

                11.4 Casualty and Condemnation.

                11.4.1        You will notify us promptly after thc I'acility suffers a Casualty that prevents you from
                operating in thc normal course of business. with less than 75'/a of g&ucst rooms available. You will
                give us information on the availability ol'uest rooms and thc I acility&s ability to honor advance
                reservations. You will tell us in writing within 60 days aRcr thc Casualty whcthcr or not you will
                restore& rebuild and rcl'urbish the Facility to conlorm to System Standards and its condition prior to
                the Casualty. This rcstomtion will bc completed within 180 days after thc Casualty. You may
                decide within the 60 days aller thc Casualty, and if wc do not hear I'rom you. wc will assume that
                you have decided. to terminate this AgrccmcnL elfcctive as ol thc date of your notice or 60 days
                aller the Casualty, whichever comes first. II'this Agreement so tcmiinatcs. you will pay all amounts
                accrued prior to termination and follow thc post-termination requirements in Section l3. You will
                not be obligated to pay Liquidated Damages if thc Facility will no longer bc used as an extended
                stay or transient lodging& facility after the Casualty.

                1L42         You will notify us in writing within IO days after you rcccivc notice of any proposed
                Condemnation ol thc Facility, and within I 0 days aller receiving notice ol thc Condemnation date.
                This Agreemcnt will terminate on thc date thc Facility or a substantial portion is convcycd to or
                taken over by thc condemning mithority but you will be liable lor thc Condemnation Payments sct
                forth in Section I 2.2.

                                                                  l7




                                                                                                                          P-17
(Page 18   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 19 of 46 PageID: 29




                11.43      Thc protected territory covenants will terminate when you give us notice ol any
                proposed Condemnation or that you will not rcstorc thc Facility aller a Casualty.

                 I1.5 Our Other Remedies. Wc may suspend the Facility from thc Rcscrvation System for any
                default or failure to pay or perform under this Agrcemcnt or any other written agrecmcnt with us
                relating to the Facility. discontinue rcscrvation referrals to thc Facility for thc duration ol such
                suspension, and may divert previously made rcscrvations to other Chain I'acilitics alter giving
                notic«of non-pcrformancc, non-payment or default. All Rcscrvation System User Fccs accrue
                during thc suspension period. Rcscrvation service will be restored ai)cr you have tully cured any
                and all defaults and I'ailurcs to pay and perform. Wc may charge you. and you must pay as a
                condition prcccdcnt to restoration of reservation service, a Rcconncction Fcc spccificd on
                Schedule C to reimburse us for our costs associated with scrvicc suspension and restoration. We
                may deduct points under our quality assurance inspection program lor your failure to comply
                with this Agrecmcnt or System Standards. Wc may omit thc Facility from thc Directory il you
                arc in default on thc date we must dcterminc which Chain Facilitics arc included in the
                Directory. Wc ntay also suspend or tcmsinatc any temporary or other I'cc reductions wc may have



                      ol'his
                agreed to in this Agrccmcnt, and/or any stipulations in Section I 8 below. and/or cease to provide any
                operational support until you address any lailurc to perl'orm under this Agrccmcnt. You agrcc that
                our cxercisc of any rights in this Section will not constitute an actual or constructive tcnnination
                     Agmemcnt. All such rcmcdies arc cumulative and not in lieu of any other rights or rcmcdics wc
                may have under this Agrcemcnt. If w«exercise our right not to tcnninatc this Agrecmcnt but to
                implcmcnt such suspension and/or removal, wc rcscrvc thc right at any time after thc appropriate
                cure period under the written notice has lapsed, to, upon written notice to you, t«msinat« this
                Agreement without giving you any additional corrective or cure period (subject to applicabl« law).
                You rccognizc that any usc of'hc Syst«m not in accord with this Agrccmcnt will cause us
                irrcparablc harm for which thcrc is no adcquatc rcmcdy at law. entitling us to injunctive and
                other rclicf. without the need for posting any bond. Wc may litigate to collect amounts duc under
                this Agrecmcnt without lirst issuing a default or termination notice. Consent or approval may be
                withheld while you arc in default under this Agrccmcnt or may bc conditioned on thc cure ol all
                your delaults. Once a termination or expiration date lor this Agrccmcnt has been established in
                accordance with thc provisions ol this Agrecmcnt, wc may ccasc accepting rcscrvations through thc
                Rcscrvation System lor any person(s) sc«king to make a rcscrvation I'or a stay on any date including
                or I'ollowing thc termination or expiration ol'this Agrcemcnu

                11.6 Your Remedies.

                11.6.1      If we do not issue our approval or consent as and wh«n required under this Agrccmcnt,
                within a reasonable time of not less than 30 days after wc rcccivc all of th« information we request,
                and you believe our refusal to approve or consent is wrongful, you may bring a legal action against
                us to compel us to issue our approval or cons«nt. To thc cxtcnt permitted by applicablc law, this
                action to compel us to issue our approval or consent shall bc your «xclusivc rcmcdy.

                11.6.2       You (and your owners and guarantors) waive, to thc fullest extent pcrmiucd by law. any
                right to, or claim for, any punitive or «xemplary damages against us and against any alTifiatcs,

                                                                 18




                                                                                                                         P-18
(Page 19   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 20 of 46 PageID: 30




                 owners, employees or agents of us, and agree that in the event of a dispute, you will be limited to the
                 recovery of any actual damages sustained and any equitable reliel'o which you might bc entitled.

                 12. Liauidated Damazes.

                 12.1 Generally. If we terminate this Agrccmcnt under Section 11.2, or you tcrminatc this
                Agrcemcnt (cxccpt under Section 11.3 or as a result ol our default which we do not cure within a
                reasonable time aAcr written notice), you will pay us within 30 days Ibllowing thc date of
                termination, as a Liquidated Damages, an amount equal to the average monthly accrued Recurring
                Fees during the immcdiatcly preceding 12 I'ull calendar months multiplied by 36 (or the number of
                months remaining in the unexpired Term (thc "Ending Period') at thc date of tcmiination, whichever
                is less). II we terminate this Agreement under Schedule D before the Opening Date, or before thc
                first anniversary of the Opening Date, you will pay us within 10 days after you rcccive our notice of
                termination, Liquidated Damages equal to thc grcatcr ol $ 250,000 or $ 2,500 nniltiplicd by the
                number of authorized guest rooms at thc Facility. You will also pay any applicablc Taxes asscsscd
                on such payment and Interest calculated under Section 7.3 accruing Irom 30 days aAer thc date ol
                termination. Bcforc the Ending Period. Liquidated Damages will not be less than the grcatcr of (i)
                thc product of $ 2.500 multiplied by the number ol'uest rooms that we authorized you to operate
                under Schedule B ol'this Agrcemcnt, regardless of any room reduction or (ii) $ 250.000. During thc
                Ending Period. Liquidated Damages will not be less than thc product ol $ 2.500 multiplied by thc
                number of authorized guest rooms. If any valid, applicablc law or regulation of a competent
                govcrnmcntal authority having jurisdiction over this Agreinnent limits your ability to pay. and our
                ability to receive, thc Liquidated Damages you are obligated to pay hereunder, you shall be liiiblc to
                us Ior any and all damages which we incur. now or in thc future, as a result of your breach of this
                Agrecmcnt. Liquidated Damages are paid in place of our claims for lost future Recurring Fees
                under this Agrccmcnt. Our right to rcccivc other amounts due under this Agrcemcnt is not aflectcd.

                12.2 Condemnation Payments. In the cvcnt a Condemnation is to occur, you will pay us I'ccs
                sct forth in Section 7 for a period ol onc year after we rcccivc thc initial notice ol'condemnation
                described in Section 11.4, or until the Condemnation occurs, whichever is longer. You will pay
                us Liquidated Damages equal to the average daily Recurring Fccs for thc one year period
                preceding thc date of your condemnation notice to us multiplied by thc mimbcr ol'ays
                remaining in the one year notice period if the Condemnation is completed before the one year
                notice period cxpircs. This payment will bc made within 30 days al)cr Condemnation is
                completed (when you close thc Facility or you dclivcr it to thc condemning mithority). You will
                pay no Liquidated Damages if the Condemnation is completed after the one year notice period
                cxpircs, but you must pay fees sct forth in Section 7 when due until Condemnation is complctcd.

                13.   Your Duties At and AAcr Termination.             When a Tcmiination occurs for any reason
                whatsoever:

                13.1  System Usage Ceasm. You must comply with thc following "dc-idcntilication" obligations.
                You will immediately stop using thc System to operate and identify thc Facility. You will remove all
                signagc and other items bearing any Marks and Iollow the other steps detailed in thc System
                Standards Manual or other brand dircctivcs for changing the idcntilication of ihc Facility. You will

                                                                  19




                                                                                                                           P-19
(Page 20   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 21 of 46 PageID: 31




                 promptly paint over or remove the Facility's distinctive System trade dress, color schemes and
                 architectural features. You shall not identify thc Facility with a conlusingly similar mark or name,
                 or use the same colors as the System trade dress for signage, printed materials and painted surfaces.
                 You will cease all Internet marketing using any Marks to identify the Facility. II'you do not strictly
                 comply with all of thc de-identification requirements above, in thc System Standards Manual and in
                 our other brand directives, you agree to pay us a royalty equal to $ 2,000 per day until dc-
                 identification is completed to our satisfaction.

                 13.2   Other Duties. You will pay all amounts owed to us under this Agreemcnt within         days at)er
                                                                                                                10
                termination. We may immediately remove the Facility from thc Reservation System and divert
                reservations as authorized in Section I I.S. We may notify third parties that thc Facility is no longer
                associated with the Chain. We may also, to the extent permitted by applicable law, and without prior
                notice enter the Facility, and any other parcels, remove software (including archive and back-up
                copies) for accessing the Reservation System, all copies of the System Standards Manual,
                Confidential Information, equipment and all other personal property of ours. If you have not
                completed your de-identification obligations to our satisfaction, we may paint over or remove and
                purchase for $ 10.00, all or part of any interior or exterior Mark-bearing signage (or signage face
                plates), including billboards. whether or not located at the Facility, that you have not removed or
                          ol'emoving
                obliterated within five days alter termination. You will promptly pay or reimburse us for our cost
                           such items, net of the $ I 0.00 purchase price for signage. We will exercise reasonable care
                in removing or painting over signage. We will have no obligation or liability to restore thc Facility to
                its condition prior to removing thc signagc. Wc shall have the right. but not the obligation, to
                purchase some or all of the Facility's Mark-bearing FF&E and supplies at the lower ol'heir cost or
                net book value. with the right to set off their aggregate purchase price against any sums then osved us
                by you. You will transfer to us any domain names you own that include any material portion ol thc
                Marks.

                13.3 Reservations. Thc Facility will honor any advance reservations, including group bookings,
                made for the Facility prior to termination at the rates and on the temis established when the
                reservations are made and pay when duc all related travel agent commissions. You acknowledge and
                agree that once a termination or expiration date for this Agreement has bccn established in
                accordance with the provisions of this Agreemenu we niay stop accepting reservations through thc
                Reservation System for any person(s) seeking to make a reservation for a stay on any date on or aller
                the termination or expiration ot this Agreement. In addition, when this Agtx.ement terminates or
                expires for any reason. wc have the right to contact those individuals or entitics who have reserved
                rooms with you through the CRS to inform them that your lodging facility is no longer part of thc
                System. We further have the right to inform those guests of other facilities within the System that
                are near your Facility in the event that the guests prefer to change their reservations. You agree that
                the exercise of our rights under this Section will not constitute an interfcrencc with your contractual
                or business relationship.

                13.4 Survival of Certain Provisions. Sections 3.6 (as to audits. for 2 years atter termination), first
                two sentences of 3. I I, 7 (as to amounts accruing through termination), 8, I 1.4.2, I I.S, I 2, I 3, I 5, I 6
                and l7 survive termination of this Agreement. Additionally. all covenants, obligations and
                agreements of yours which by their terms or by implication arc to be performed after thc

                                                                     20
                i.e
                Ql/l9



                                                                                                                                 P-20
(Page 21   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 22 of 46 PageID: 32




                 termination or expiration of the Term, shall survive such termination or expiration.

                 14. Your Renrcsentations and WarrantieL You expressly rcprcscnt and warrant to us as follows:

                 14.1  Quiet Enjoyment and Financing. You own, or will own prior to commencing improvcmcnk
                or lease, the Location and thc Facility. You will bc cntitlcd to possession ol'hc Location and thc
                Facility during the entire Term without restrictions that would intcrfcrc with your pcrforntancc under
                this Agreement. subject to thc reasonable requirements ol any linancing sccurcd by thc I"acility.
                You have, when you sign this Agrccmcnt, and will maintain during thc Term. adcquatc linancial
                liquidity ahd financial resources to perform your obligations under this Agrccmcnt.

                 14.2 This Transaction. You and the persons signing this Agrccmcnt lor you have full power and
                authority and have been duly authorized, to enter into and pcrlbrm or cause pcrlormancc ol'our
                obligations under this Agrccmcnt. You have obtained all ncccssary approvals ol your owners.
                Board of Directors and Icndcrs. No cxccutory franchise, liccnsc or affiliation agrccmcnt I'or thc
                Facility exists other than this Agreement. Your execution. delivery and pcrfonnancc ol this
                Agreement will not violate, create a default under or brcach ol'ny charter. bylaws. agrccmcnt or
                other contract, license. pcmiit, indcbtcdncss, certilicate. order, dccrcc or security instrument to
                which you or any of your principal owners is a party or is subject or to which thc Facility is subject.
                Neither you nor thc Facility is thc subject of any current or pending mcrgcr, sale, dissolution,
                receivership, bankruptcy, foreclosure, reorganization, insolvency, or similar action or procccding on
                thc date you exccutc this Agrccment and was not within thc three years prcccding such date, cxccpt
                as disclosed in the Application. You will submit to us the documents about thc Facility, you. your
                owners and your finances that we request in thc Franchise Application (or ancr our rcvicw ol'your
                initial submissions) before or within 30 days aller you sign this Agrccmcnt. You rcprcscnt and
                warrant to us that thc information you provided in your Application is true. correct and accurate. I'o
                thc best of your knowlcdgc, ncithcr you. your owners (if you arc an entity). your olliccrs, directors
                or employees or anyone else affiliated or associated with you, whether by common ownership. by
                contract, or otherwisc, has been dcsignatcd as, or arc. a terrorist. a "Specially Dcsignatcd National-
                or a "Blocked Person" under U.S. Exccutivc Order 13224, in lists publislted by thc U.S. Dcpartmcnt
                of thc Treasury's Oflice of Foreign Assets Control, or otherwise.

                14.3 No Misrepresentations or Implied Covenants. All written inlonnation you submit to us
                about the Facility, you, your owners, any guarantor, or the finances of any such person or entity, was
                or will bc at thc time dclivcrcd and when you sign this Agrccmcnt. true. accurate and complete, and
                such information contains no misrepresentation of a material lact. and do«s not omit iniy material
                fact necessary to make the inlormation disclosed not misleading under the circumstances. Thcrc arc
                no express or implied coviniants or vvarrantics, oral or written, between wc and you except as
                expressly stated in this Agrcemcnk

                15.   Pronrictarv Riahts.

                15.1    Marks and System. You will not acquirc any intcrcst    in or right to usc thc System or Marks
                except under this Agreement. You will not apply for govcmmcntal registration of thc Marks, or usc
                thc Marks or our corporate name in your legal name, but you may usc a Mark for an assumed




                                                                                                                          P-21
(Page 22   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 23 of 46 PageID: 33




                 business or trade name liling. You agrcc to (i) cxccutc any documents wc rcqucst to obtain or
                 maintain protection lor thc Marks; (ii) usc the Marks only in connection with thc operation of thc
                 Facility as pcrmittcd by thc System Standards; and (iii) that your unauthorized usc of thc Marks shall
                 constitute both an infringement of our rights and a material brcach ol your obligations under this
                 Agreement.

                15.2 Inurcmcnts. All prcscnt and future distinguishing characteristics. improvements and additions
                to or associated with the System by us. you or others, and all present and future scrvicc marks,
                trademarks, copyrights. service mark and tnidemark registrations used and to bc used as part of the
                System. and thc associated good wilL shall be our property and will inure to our benefit. You
                covenant that you will not, directly or indirectly through an aAiliatc. usc thc design cmbodicd in thc
                Prototype Plans to design. construct or modify iniy structure other than a Chain I'acility. You
                acknowledge that thc Prototype Plans include non-I'unctional trade dress that is an integral part ol'thc
                System and you covenant that you will not. directly or indirectly through an agiliatc, use the trade
                dress in any structure that is not a Chain Facility. No good will shall attach to any secondary
                designator that you use.

                 I 53   Other Locations and Systems. We and our aAiliatcs each reserve thc right to own,       in whole
                or in part, and manage, opcratc, use. Icasc, finance, sublcasc, franchise. license (as franchisor or
                I'ranchisce). provide services to or joint vcnturc (i) distinctive scparatc lodging or food and beverage
                marks and other intellectual property which arc not part of the System, and to enter into separate
                agreemcnts with you or others (lor separate charges) for usc of any such other marks or proprietary
                rights, (ii) other lodging. food and beverage facilitics, or businesses. under the System utilizing
                modilied System Standards, and (iii) a Chain I"acility at or for any location outside thc Protected
                Territory. You acknowledge that we are aAiliated with or in thc future may become aAiliatcd with
                other lodging providcrs or franchise systems that operate under names or marks other than the
                Marks. Wc and our aAiliatcs may use or bcnelit from common hardware. solbvarc, communications
                equipment and services and administrative systems lor rcscrvations, franchise application
                proccdurcs or committees, marketing and advertising programs, personnel, central purchasing,
                Approved Supplier lists, franchise sales personnel (or indcpcndcnt franchise sales rcprcscntativcs),
                ctc.

                 I5.4 Confidential Information.         You will take all appropriate actions to preserve the
                confidentiality of all Conlidinitial Information. Access to Confidential Information should bc
                limited to persons who need thc Confidential Inl'ormation to perl'orm their jobs and arc subject to
                your general policy on maintaining conlidcntiality as a condition of cmploymcnt or who have first
                signed a conlidentiality agrccmcnt. You will not pcmiit copying of Congdcntial Inl'ormation
                (including. as to computer sogwarc, any translation. dccompiling, decoding. modilication or other
                alteration of thc source code of such solbvarc). You will usc Confidential Information only for thc
                Facility and to perform under this Agreement. Upon termination (or carlicr, as we may request), you
                shall return to us all originals and copies of the System Standards Manual, policy statcmcnts and
                Confidential Information "lixed in any tangible medium of cxprcssion," within thc meaning of thc
                U.S. Copyright Act, as amcndcd. Your obligations under this subsection commence when you sign
                this Agrccmcnt and contimic for trade secrets (including computer software wc liccnsc to you) as
                long as they remain secrct and for other Contidcntial Information, for as long as wc continue to usc

                                                                  22
                I.Q
                Q1/19




                                                                                                                           P-22
(Page 23   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 24 of 46 PageID: 34




                 thc infomiation in conlidcncc, even if edited or revised, plus thrcc years. Wc will respond promptly
                 and in good laith to your inquiry about continued protection of any Confidential Information.

                 15.5 Litigation. You will promptly notily us of (i) any advcrsc or inlringing uses ol the Marks (or
                 names or symbols confusingly similar), Conlidcntial Inlormation or other System iritcllectual
                 property, and (ii) or any threatened or pending litigation related to thc Systian against (or naming as
                 a party) you or us ol which you become aware. Wc alone will handle disputes with third parties
                 conccming usc ol all or any part of thc System. You will cooperate with our clforts to rcsolvc these
                 disputes. Wc nccd not initiate suit against imitators or infringcrs who do not have a material advcrsc
                 impact on thc Facility, or any other suit or procccding to enforce or protect thc System in a maucr
                 wc do not belicvc to bc material.

                 15.6 The Internet and other Distribution Channels. You may usc thc Internet to market the
                Facility subject to this Agrecmcnt and System Standards. You shall not usc, liccnsc or register
                any domain name, universal rcsourcc locator. or other means ol'dentilying you or thc Facility
                that uses a mark or any image or language cont'usingly similar to a Mark except as otherwise
                cxprcssly pcrmittcd by the System Standards Manual or with our written consent. You will
                assign to us any such identification at our request without compensation or consideration. You
                may not purchase any kcy words for paid search or other clcctronic marketing that utilizes any
                Mark without our written consent. You must make availablc through thc Rcs«rvation System
                and thc Chain Wcbsitc all rates you offer directly to thc g«ncral public or indirectly via Intcrnct
                marketing arrangcmcnts with third parties. You agree to participate in our Central Commission
                Payment Program and to reimburse us for any Iccs or commissions wc pay to intcrmcdiarics and
                retailers on your behall or Ibr Chain Facilities to participate in th«ir programs. You must participate
                in thc Chain's best availablc rate on th« lntcrnc( guarantcc or successor program. fhc content
                you provide us or usc yourself I'or any Internet or distribution niarkcting activity must bc true,
                correct and accurate. and you will notily us in writing promptly when any correction to thc
                content becomes ncccssary. You shall promptly modify at our request thc content of any
                Intcrnc( or distribution marketing materials for thc Facility you usc, authorize, display or provide
                to conform to System Standards. Any usc of the Marks and other clcmcnts ol thc System on the
                Intcmct inures to our bcnclit under Section I 5.2.

                16. Relationshin of Parties.

                16.1 Independence. You arc an indepcnd«nt contractor. You are not our legal representative or
                agent. and you have no power to obligate us for any purpose whatsocvcr. Wc and you have a
                business relationship based entirely on and circumscribed by this Agreement. No partnership, joint
                vcnhirc, agency, fiduciary or «mploymcnt relationship is intend«d or created by reason of this
                Agrecm«nt. You will exercise full and compl«tc control over and have full responsibility for your
                contracts, daily operations, labor relations, cmploymcnt practices and policics. including. but not
                limited to, thc recruitmcnt, sclcction, hiring, disciplining. firing, compensation, work rules and
                schcdulcs of your cmployccs.

                16.2 Joint Status.   II you comprise two or morc persons or cntitics (notwithstanding any
                agreement, arrangemcnt  or und«rstanding bctwccn or among such persons or entitics) thc rights.

                                                                  23
                I.Q
                Q1/lv



                                                                                                                           P-23
(Page 24   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 25 of 46 PageID: 35




                privilcgcs and benefits of this Agrccment may only bc cxcrciscd and enjoyed jointly. The liabilities
                and responsibilities under this Agrecmcnt will bc thc joint and scvcral obligations of all such persons
                or cntitics.

                 17. Leaa1 Matters.

                17.1 Partial Invalidity. II'all or any part of a provision ol this Agrccmcnt violates thc law ol
                your state (il it applies), such provision or part will not bc given elfcct. II all or any part ol'a
                provision of this Agreement is declared invalid or uncnforceablc. for any reason. or is not given
                effec by reason of thc prior scntcncc, thc rcmaindcr of the Agreement shall not bc alTcctcd.
                However, if in our judgment the invalidity or inclTcctiveness ol such provision or part
                substantially impairs thc value of this Agreement to us, (hcn we may at any time terminate this
                Agrecmcnt by written notice to you without penalty or compensation owed by cithcr party.

                17.2 Waivers, Modifications and Approvals. II'wc allow you to dcviatc from this Agrccmcnt,
                we may insist on strict compliance at any time aller written notice. Our silcncc or iiiaction will
                not bc or establish a waiver. consent, course of dealing, implied modilication or estoppel. All
                modifications. waivers, approvals and consents of or under this Agreinnent by us must bc in
                writing and signed by our authorized representative to be effectiv. Wc may unilaterally revise
                Schcdulc C when this Agrccmcnt so permits.

                17.3 Notices. Notices will bc cffectivc if in writing and delivered (i) by I'acsimilc transmission
                with confirmation original sent by first class mail, postage prepaid, (ii) by delivery service, with
                proof ol'elivery, (iii) by lirst class. prepaid certi lied or registered mail. return receipt rcqucstcd,
                (iv) by electronic mail, posting of thc notice on our Chain intmnct site or by a similar
                technology; or (v) by such other means as to result in achial or constructive rcccipt by thc person
                or offlcc holder designated below. to the appropriate party at its address stated below or as it may
                othcrwisc dcsignatcd by notice. Thc parties may also communicate via electronic niail bctwccn
                addrcsscs to be cstablishcd by notice. You consent to rcccivc electronic mail Irom us. Notices
                shall bc deemed given on thc date delivered or date of attcmptcd delivery, if rclused.

                La Quinta Franchising LLC:
                Our address: 22 Sylvan Way. Parsippany. Ncw Jersey 07054
                Attention: Senior Vice Prcsidcnt - Contmcts Administration: I.ax No. (973) 753-7254

                Your name: Rajcsh Patcl, Your address: 11423 Lemonwood Dr. Denham Springs. LA . Attention:
                Rajcsh Patcl; Your fax  No.;;    Your e-mail address: sknrjQaicloud.corn

                17.4 Rcmcdies. Remcdics spccilicd in this Agrccmcnt arc cumulative and do not cxcludc any
                rcmcdics available at law or in equity. The non-prevailing party will pay all costs and cxpcnscs.
                including reasonable attorneys'ees, incurred by the prevailing party to enforce this Agreement
                or collect amounts owed under this Agreement.

                17.5 Misccllancous. This Agrccment is exclusively for thc bcnelit of thc parties. There are no
                third party bcneliciarics. No agreement between us and anyone else is lor your bcncfit. Thc

                                                                  24
                I.Q
                Q in 9




                                                                                                                           P-24
(Page 25   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 26 of 46 PageID: 36




                 section headings in this Agreement are for convenience of reference only.

                 17.6 Choice   of Law; Venue; Dispute Resolution.

                 17.6.1      This Agreemcnt will be governed by and construed under the laws oi the State of
                 New Jersey, except for its conflicts of law principles. The New Jersey Franchise Practices Act
                 will not apply to any Facility located outside the State of New Jersey.

                 17.6.2       The parties shall attempt in good faith to rcsolvc any dispute concerning this Agrccment
                 or thc parties'elationship promptly through negotiation bctwcen authorized rcprcscntatives. If
                 these elforts are not successful, either party may auempt to resolve the dispute through non-binding
                 mediation. Either party may request mediation which shall be conducted by a mutually acceptable
                 and neutral third party organization. II'he parties cannot resolve the dispute through negotiation or



                      of'nd
                 mediation, or choose not to negotiate or mcdiatc, either party may pursue litigation.

                 17.6.3      You consent and waive your objection to the non-exclusive personal jurisdiction
                      venue in the New Jersey state courts situated in Morris County. New Jersey and the United
                 States District Court for the District of New Jersey for all cases and controversies under this
                 Agreement or between we and you.

                 17.6.4 WAIVER OF JURY TRIAL. THE PARTIES WAIVE THE RIGHT TO A
                 JURY TRIAL IN ANY ACTION RELATED TO THIS AGREEMENT OR THE
                 RELATIONSHIP BETWEEN THE FRANCHISOR, THE FRANCHISEE, ANY
                 GUARANTOR, AND THEIR RESI'ECTIVE SUCCESSORS AND ASSIGNS.

                 17.6.5      Any judicial proceeding directly or indirectly arising from or relating tn this
                 Agreement   shall be considered unique as to its facts and may not be brought as a class action.
                 You and each of the owners oi'your Equity Interests waive any right to proceed against us by
                 way of class action.

                17.7 Special Acknowledgments. You acknowledge the following statements to be true and
                correct as of thc date you sign this Agreement, and to be binding on you.

                17.7.1     You have read our ilisclosure document for prospective franchisees ("FDD")
                and independently evaluated and investigated the risks of investing in the hotel industry
                generally and purchasing this franchise specifically, including such factors as current and
                potential market conditions, owning a franchise and various competitive factors.

                 17.7.2    You have received our FDD at least 14 days before signing this Agreement or
                paying any fec to us.

                17.7.3      Neither we nor any person acting on our behalf has made any oral or written
                representation or promise to you on which you are relying to enter into this Agreement
                that is not written in this Agreement or in the FDD. You release any claim against us or
                our agents based on any oral or written rcprcsentation or promise not stated in this
                                                                 25
                I.Q
                Q I/19




                                                                                                                         P-25
(Page 26   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 27 of 46 PageID: 37




                 Agreement or in the FDD.

                 17.7.4    This Agrccmcnt, together ivith thc exhibits and ached ulcs attached, is thc cntirc
                agreement superseding all previous oral and written representations, agreements and
                understandings of thc parties about the Facility and the Franchise other than the
                representations sct forth in the FDD. Notwithstanding thc foregoing, no provision in any
                franchise or membership agreenicnt, or any related agrcemcnt, is intcndcd to disclaim thc
                express representations made in thc FDD.

                17.7.5     You acknowledge that no salcspcrson has made any promise or provided any
                information to you about actual or projected sales, rcvcnues, income, profits or cxpenscs
                from the Facility except as stated in Item 19 of the FDD or in a writing that is attached to
                this Agreement and signed by us.

                17.7.6     You understand that the franchise relationship is an          arms'ength, commercial
                business relationship in which each party acts in its own interest.

                17.8 Force Majcurc. Ncithcr you nor wc shall bc liable lor loss or damage or dccmcd to bc in
                brcach of this Agrccmcnt il the failure to pcrlomi obligations results lrom: (a) windstomis, rains.
                lloods& earthquakes, typhoons. mudslidcs or other similar natural causes; (b) lircs, strikes.
                embargoes, war, acts of terrorism or riot: (c) legal restrictions that prohibit or prcvcnt pcrlbrmancc,
                or (d) any other similar cvcnt or cause beyond thc control ol thc party all'ected. Any delay resulting
                from any of such causes shall cxtmtd performance accordingly or cxcusc perl'ormancc& in whole or in
                parL as may br reasonable, so long& as a remedy is continuously and diligently sought by thc alycctcd
                party, cxccpt that no such cmisc shall cxcusc payment ol'mounts owed at thc time of such
                occurrence or payment of Recurring Fccs and other amounts duc to us subsequent to such
                occurrence other than a govcmmcntal or judicial order prohibiting such payments.

                17.9 No Right to Offset. You acknowlcdgc and agnx that you will not withhold or ollsct any
                liquidated or unliquidated amounts, damages or other monies allegedly due you by us against any
                Recurring Fees or any other lbcs duc us under this Agrccmcnt.

                18. Snccial Stinulations. The I'ollowing special stipulations apply to this Agre«ment and supcrscdc
                any inconsistent or cont)icting provisions. You acknowledge that thcsc stipulations and any changes
                made to thc body of thc Agrccmcnt arc at your rcqucst or in response to other changes to our lomt
                agreemcnt& are thc product of arms'ength negotiations with us& and reprcscnt mutually agreed.
                material induccmcnts to enter into this Agrccmcnt& bcnclicial to you and supported by adequate
                consideration from both parties. I or the avoidance of doubt, thc limitations on capital cxpcnditurcs
                (including Section 18.2) are neither transfcrablc or assignablc cxccpt to a Permitted Transferee.

                18.1    Term. Notwithstanding thc first scntcncc in Section 5. thc 1 erm expires on May 30, 2038.

                18.2 Property Improvement I'Ian. I hc Franchiscc s capital cxpcnditurcs shall bc limited to
                thc following property improvement plan ("PIP") oblig&ations:


                                                                  26
                LQ
                Ql/l9



                                                                                                                          P-26
(Page 27   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 28 of 46 PageID: 38




                  18.2.1      Timina and Scone of Initial Limited PIP. Within 30 days of the Effective Date
                 or at any time thcrcaltcr (thc "Limited PIP Date"), Franchisor, acting reasonably, may
                 provide Franchiscc with a description ol'ertain renovations ncccssary to upgrade thc Facility
                 (thc "Limited PIP"). which Franchiscc will bc obligated to complete within three (3) years ol
                 thc Limited PIP Date ("Limited PIP Completion Date" ). it being understood tltat individual
                 line items within thc Limited PIP may. upon thc mutual agrccment ol'ranchisor and
                 Franchiscc, have dill'crcnt completion dates, some ol which may be prior to the Limited PIP
                 Completion Date. In thc event that I ranchisor docs not provide Franchisec with a Limited PIP.
                 thc Limited PIP Completion Date shall bc June 30. 202I. Franchisee may, but shall not be
                 required to. spend morc than $ I.500 pcr authorized guest room at thc Facility in connection with
                 any Limited PIP.

                18.2.2       Additional PIP Obliaations to Continue as La Ouinta Chain Facilitv. Franchisor,
                acting reasonably. may provide I'ranchisee with a description ol certain renovations necessary
                to upgrade thc Facility (thc "Ncw PIP-), which Franchiscc will bc obligated to complctc within
                five (5) years aller the Limited PIP Completion Date (thc "New PIP Completion Date"), it being
                understood that individual linc items within thc New PIP may. upon the mutual agreement ol
                I ranchisor and I'ranchisec, have diffcrcnt completion dates. some of which may be prior to the

                Ncw PIP Completion Date.

                18.2.3     Rcouired Exocnditurc on Ncw PIP. I=ranchisee may, but shall not be required to.
                spend morc than $ 7,500 pcr authorized guest room at the Facility in connection with thc Ncw
                PIP.

                1$ .2.4     Obliaations Uoon Comolction of PIP. Upon completion ol'he Limited PIP, no
                additional PIP will bc rcquircd ol'Franchiscc other than Franchiscc's obligation to complete thc
                Ncw PIP by thc Ncw PIP Completion Date. Upon completion of thc New PIP, no additional
                PIP will bc required of Franchiscc for six (6) years following thc completion of the New PIP.

                1$ .2.5     Renovation of Your Facility. No renovation or expansion of your Facility may
                conunencc until you have obtained our approval (which will not be unreasonably withheld),
                including construction time periods. and also obtained all rcquircd building permits and
                othcrwisc complied with all applicablc laws. codes and regulations. You shall undertake,
                conduct and complctc the renovation in! ull compliance with our then current System Standards
                and subject to our approval (which will not bc unreasonably withheld). and no material and/or
                design changes may bc made to thc Facility or to any renovation plans wc approved without our
                prior wriucn consent (which will not bc unreasonably withheld).




                                                               27
                LQ
                Q I/19




                                                                                                                     P-27
(Page 28   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 29 of 46 PageID: 39




                 183 Liquidated Damages. Notwithstanding any other provision herein:

                 I8.3.1         If this Agrecmcn(
                                               is tcnninatcd for any reason, cxccpt at thc expiration ol'its term
                 (without execu(ion ol a successor franchise agreemcnt) or as set forth in Sections 11.3, 11.4
                 .18.5 and 18.6, then, in addition to our other rcmcdies, you agree to pay us as Liquidated
                 Dmnagcs, and not as a penalty. an amount as sct lorth below:

                      For terminations occurring during the                  Liquidated Damages Owed
                        following time periods after May 30,
                           2018 (the "LD Effective Date"1
                                    0-12 months                9.50'/o of Gross Room Rcvenuc for the immediately
                                                               prcccding 12 months prior to the LD EITective Date
                                                                  multiolicd bv the vears remainina in thc Term
                                       13-24                   9.50/o of Gross Room Revenue for the immediately
                                                                preceding 12 months prior to the termination date
                                                                  multiolied bv thc vcars rcmainina in thc Term
                                  25-48 tnotntts                Aggregate Royalty Fee. Marketing Fcc and Reservation
                                                               Fcc for thc immediately preceding 12 months prior to thc
                                                                          termination date multiolied bv 7.50x
                                  49-72 months                  Aggregate Royalty Fee. Marketing Fee and Reservation
                                                               Fcc for the immediately preceding 12 months prior to thc
                                                                          termination date multiolied bv 7.00x
                                  73-96 momhs                   Aggregate Royalty Fce. Marketing Fee and Rcscrvation
                                                               Fce for thc immediately prcccding 12 months prior to the
                                                                          termination date multiolied bv 6.50x
                                  97-120 months                 Aggregate Royally Fce. Marketing Fee and Reservation
                                                               Fcc for thc immcdiatcly prcccding 12 momhs prior to (hc
                                                                          termination date multiolied bv 6.00x
                                 121-360 months                  Average monthly Royalty Fee. Marketing Fee and
                                                                 Reservation Fcc for thc immediately preceding 12
                                                               months prior (o the termination date multiplied by thc
                                                                     number ol'months remainina in the Term

                I8.3.2      In the event this Agreement terminates prior to thc one year anniversary of the
                Ell'ective Date, then, for purposes of calculating thc Liquidated Damages as described in the
                table above, the parties agree to usc thc Gross Room Revenue. Aggregate Royalty Fce,
                Marketing Fcc and Reservation Fce, as applicable, of the Facility for the immediately preceding
                12 months regardless ol'hether you or the prior franchisee was in possession. The Liquidated
                Damages dcscribcd in this Section 18.3 shall not constitute an election of remedies. It shall
                serve only as compensation lor our lost Royalty, Marketing and Rcscrvation Fees. lost market
                penetration and lost goodwill in thc market area of the Facility, lost opportunity costs and the
                cxpcnsc of dcvcloping another La Quinta Chain Facility in thc market area, and shall not
                cons(itutc compensation for any other purpose.

                I8.4 Transfer by Franchisee. Notwithstanding any other provision hcrcin, including Section 9,
                upon a Translbr, the transferee shall bc rcquircd to cxecutc an assignment, assumption and
                amcndmcn( agrccmcnt (and/or other agrecmcnts as reasonably dctcnnincd by Franchisor) each

                                                                 28
                I.o
                ot/)9



                                                                                                                          P-28
(Page 29   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 30 of 46 PageID: 40




                 ol which shall be provided by Franchisor and shall require that the transfcrcc assumes all of the
                 obligations of the Franchisee under this Agreement. The limitations on capital expenditures
                 provided to Franchisee in Section I8.2, however. shall not bc assumable or otherwise
                 transferablc to Franchisee's transferee and, instead. Franchisor will dclivcr a punch list

                 required by
                               ol'mprovements
                                 as provided in Section 9.3 that must be completed by transferee by the dates
                              Franchisor   as described in the punch list. Transferec shall bc required to pay
                 Franchisor's then current fee for assignment and assumption agreemcnts (as disclosed in its
                 FDD) and the then current fce plus travel costs to conduct an inspection of thc Facility to
                 develop thc punch list. For thc avoidance of doubt, all of Fmnchisor's conditions to consent in
                 Section 9.3 shall continue to apply.

                 18.5 Your Additional Termination Right. You may terminate this Agreement without cause or
                penalty effcctivc only on thc fifteenth anniversary of May 30, 2018 provided you give us at least six
                (6) months written notice of tcnnination and you are not in default under this Agrccmcnt at thc time
                notice must be given or at thc elTectivc date ol termination. You will pay no Liquidated Damages if
                you satisfy the conditions of the preceding sentence and you perform the post termination
                obligations specified in this Agreemcnt within I 0 days alter the effective date of tcmiination. Your
                rights under this Section will automatically terminate without notice il and as of the date (i) a
                Termination occurs, (ii) you fail to cure any del'ault under this Agreement within the time permitted.
                if any, in thc notice ol default wc send you, or (iii) after thc Facility satisfies thc Improvcmcnt
                Obligation, the Facility scores less than 80% (or its then equivalent) on a quality assurance
                inspection and then fails to achieve a score more than 80% (or its then equivalent) in a reinspection
                to bc pcrfonncd no sooner than 90 days alter the initial inspection. You will not excrcisc this right if
                thc Facility is then linanced under a program in which the United States Small Business
                Administration ("SBA") guarantccs thc linancing or its repayment unless you lirst obtain SBA's
                coiisciit

                18.6 Our Additional Termination Right. Wc may terminate this Agreement without cause or
                penalty cITectivc only on the fiitccnth anniversary of May 30, 2018 provided wc give you at least six
                (6) months prior written notice of termination. You will perlomi thc post termination obligations
                spccificd in this Agrccmcnt within I 0 days after the eiTcctive date of termination. You will pay no
                Liquidated Damages     il'c   tcrminatc thc Liccnsc under this Section and you perform thc post
                termination obligations specified in this Agrccmcnt within 10 days aller the clTective date ol
                termination. Wc will not cxcrcisc this right if you notil'y us that thc Facility is then financed under a
                progmm in which thc United States Small Business Administration ("SBA') guarantccs thc
                I inancing or its repayment unless we IIrst obtain SBA's consent.




                18.7 Conversion to Days Inn by Wyndham. On or belore the El'fcctivc Date, you will
                cxccutc a franchise agreement with our al7iliatc, Days Inns Worldwide. Inc. ("DAY"), to convert
                thc Facility to a Days Inn by Wyndham guest lodging facility (the "Days Inn Agrcemcnt').
                Notwithstanding any other provision herein, in the event that DAY has not authorized you to
                open as a Days Inn under the Days Inn Agrccmcnt by thc deadline spccificd in thc Days Inn
                Agrccmcnt, then (in addition to your default under the Days Inn Agrccment) such failure will
                constitute a default under Section I l.2 giving us thc right to terminate this Agreement and

                                                                  29
                LQ
                Qulv



                                                                                                                            P-29
(Page 30   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 31 of 46 PageID: 41




                 requiring you to pay Liquidated Damages as described below. You acknowlcdgc your obligation
                 to maintain and operate the Facility in compliance with System Standards at all times including,
                 but not limited to. your obligation to perform any routine or necessary maintenance.


                                           fRe/nai//der ofpagei/ne/nionally kft blankj




                                                               30
                I.Q
                Ql/l9



                                                                                                                    P-30
(Page 31   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 32 of 46 PageID: 42




                            IN 'ijVITNESS WHEREOF, thc parties have cxccutcd this Agrccmcnt on this   j~    day of
                 4/9&~hr,          20~/     and agrcc to bc bound by thc terms and conditions of this Agrccmcnt as
                 of tttc Effcctivc Date.


                 WE:
                 LA Q                                LC



                 By:
                 Michael Piccola
                 Senior Vice Prcsidcnt


                 YOU, as franchisec:
                 S Hospitality, LLC


                 By:
                            Rajesh Petal




                                                                  3I
                 LQ
                 Q   I/19




                                                                                                                     P-31
(Page 32   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 33 of 46 PageID: 43



                                                             APPENDIX A

                                                             DEFINITIONS

                 Additional Fees means the fees charged under Section 7.1.2 other than thc System Asscssmcnt Fec.

                 Aareement means this Franchise Agrccmcnt.

                 Aonlication Fee means thc fce you pay when you submit your Application under Section 6.

                 Aonrovcd Plans means your plans and specifications for constructing or improving the Facility
                 initially or aller opening, as approved by us under Schcdulc D.

                Aooroved Suonlier means a vendor authorized by us to provide proprietary or Mark-bearing items,
                or whose goods and services arc dcctncd to mcct applicable System Standards.

                Casualtv means destruction or signilicant damage to the I.acility by act of God or other event beyond
                your rcasonablc anticipation and control.

                Chain means the network ol Chain Facilitics.

                Chain Facilitv means a lodging facility wc own, lease, manage, operate or authorize another party to
                opcratc using thc System and idcntilicd by thc Marks.

                Chain Websitcs means rniy current or future consumer or business wcbsitcs, mobile websites or
                mobile applications that we or our aAiliatcs develop for booking reservations for and/or providing
                inlormation about Cliain I'acilitics, and any future cquivalcnt technology.

                Condemnation means thc taking of the Facility for public usc by a govemmcnt or public agency
                legally authorized to do so, pcrmancntly or temporarily, or the taking of such a substantial portion of
                thc Facility that continued operation in accordance with the System Standards. or with adcquatc
                parking facilities, is commercially impractical, or il thc Facility or a substantial portion is sold to thc
                condemning inithority in lieu of condemnation.

                Confcrcncc Fcc means thc fce wc charge lbr attcndancc at a confcrcncc or regional mccting lor
                Chain Facilitics and their I'ranchisecs when and il'held.

                Confidential Information means any tmdc sccrcts we own or protect and other proprietary
                information not generally known to thc lodging industry including conlidcntial portions of thc
                System Standards Manual or information we otherwisc impart to you and your reprcsentativcs in
                conlidcncc.     Confidential Information includes all other system standards manuals and
                documentation, including those on the subjects ol cmploycc relations. Imancc and administration.
                iield operation, purchasing and marketing, thc property management system sollwarc and other
                applications software.

                Dcsitui Standards mean standanls specified in the System Standards Manual from time to time lor
                design, construction. renovation, modil ication and improvcmcnt ol nciv or existing Cltain l-acilitics,

                                                           Appendix A - 32
                I.Q
                Qul9


                                                                                                                              P-32
(Page 33   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 34 of 46 PageID: 44



                 including all aspects of facility design, number ol'rooms, rooms mix and conliguration, construction
                 materials, workmanship. finishes, electrical, mechanical. structural, plumbing, HVAC, utilities,
                 access, life safety, parking, systems, landscaping, amenities, interior design and decor and the like
                 for a Chain Facility.

                 Directorv means any g&cncral purpose directory we issue, whether printed, web-based. or issued in
                 another medium. which may list the names and addresses of Chain Facilitics in the United States,
                 and at our discretion, other System facilities located outside the United States, Canada and Mexico.

                 Effective Date means the date we insert in the Preamble of this Agreement after we sign iu

                 Eouitv Interests shall include, without limitation, all forms of equity ownership of you. including
                 voting stock interests, partnership interests, limited liability company membership or ownership
                 interests, joint and tenancy interests, the proprietorship interest. trust bcncficiary interests and all
                 options, warrants, and instruments convertible into such other equity intcrcsts.

                Eauitv Transfer means any transaction in which your owners or you sell, assign. transfer, convey,
                pledge, or suffer or permit the transfer or assignment ol; any percentage ol your Equity Interests that
                will result in a change in control of you to persons other than those disclosed on Schedule 8, as in
                elfcct prior to the transaction. Unless there arc contractual modifications to your owners'ights, an
                Equity Transfer of a corporation or limited liability company occurs when either majority voting
                rights or beneficial ownership of more than 50% of the Equity Interests changes. An Equity
                Transfer of a partnership occurs when a newly admitted partner will be the managing, sole or
                controlling general partner, directly or indirectly throug&h a change in control of the Equity Interests
                of an entity general partner. An Equity Transfer of a trust occurs when either a new trustee with sole
                investment power is substituted for an existing trustee, or a majority of thc beneficiaries convey their
                beneficial interests to persons other than the bencficiarics existing on the EITcctivc Date. An Fquity
                Transfer does not occur when the Equity Interest ownership among the owners of Equity Interests on
                the EITective Date changes without thc admission of new Equity Intcrcst owners. An Equity
                Transfer occurs when you merge, consolidate or issue additional Equity Interests in a transaction
                which would have the effect of diluting the voting rights or beneficial ownership ol your
                           owners'ombined
                           Equity Interests in the surviving entity to less than a majority.

                ~Facilit means the Location, together with all improvements, buildings. common areas& structures.
                appurtenances& facilities, entry/exit rights, parking, amenities. FF&E and related rights, privileges
                and properties existing or to bc constructed at the Location on or after the Effective Date.

                FF&E means furniture, fixtures and equipment.

                FF&E Standards means standards specified in the System Standards Manual I'or Fl &E and supplies
                to be utilized in a Chain Facility.

                Food and Beveraae means any restaurant, catering, bar/lounge& entertainment, room service, retail
                food or beverage operation, continental breakfast, food or beverage concessions and similar scrviccs
                offered at the Facility.

                Franchise means the non-exclusive franchise to operate the type of Chain Facility described in
                Schedule B only at the Location, using the System and the Mark we designate in Section I.
                                                         Appendix A - 33
                LQ
                QIQ9



                                                                                                                            P-33
(Page 34   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 35 of 46 PageID: 45




                 Franchise Year means:

                       (i) If tiie Opening Date ocxairs on the first day of a nionth: the period beginning on thc
                 Opening Date and ending on the day immediately preceding the first anniversary of the Opening
                 Date, and each subsequent one year period; or

                      (ii) If the Opening Date does not occur on the first day of a inonth: thc period beginning on
                 the Opening Date and ending on the first anniversary of the last day of the month in which thc
                 Opening Date occurs. and each subsequent one year period.

                Gross Room Revcnucs means gross revenues attributablc to or payablc for rentals ol'guest (slccping)
                rooms at the Facility, including all credit transactions, whether or not collected, guaranteed no-show
                revenue, net of chargebacks from credit card issuers, any proceeds from any business
                interruption or similar insurance applicable to the loss of rcvenucs due to thc non-availability ol
                guest rooms, any miscellaneous fees charged to all guests regardless of the accounting treatment
                of such fees and any revenue from rental or use of meeting rooms. Excluded from Gross Room
                Revenues are separate charges to guests for Food and Beverage (including room service); actual
                tclcphone charges for calls made from a guest room, key forfeitures and entertainmcnt (including
                Internet fees and commissions); vending machine receipts; and lederal. state and local sales,
                occupancy and use taxes. Gross Room Revenue is further described in System Standards.

                Guest Information means any names, email addresses, phone numbers, mailing addrcsscs and
                other information about guests and customers of the Facility, including without limitation stay
                information, that either you or we or a person acting on behalf of you, us, or both you and us,
                receives from or on behalf of the other or any guest or customer ol'thc Facility or any other third
                party.

                Imorovement Obliaation means your obligation to construct and complete the Facility. in
                accordance with the Approved Plans and System Standards. as described in Schedule D.

                Indemnities means us, our direct and indirect parent, subsidiary and sister corporations, and the
                respective oITicers, directors. shareholders. employees, agents and contractors, and thc successors,
                assigns, personal representatives, heirs and lcgatccs of all such persons or cntitics.

                Initial Fee means the fee you are to pay for signing this Agreement as stated in Section 6 if the
                Agreement is for a new construction or conversion franchise.

                Liauidatcd Damaacs means the amounts payable under Section I 2. sct by the parties because actual
                damages will be diITicult or impossible to ascertain on the EITectivc Date and the amount is a
                reasonable pre-estimate of the damages that will be incurred and is not a penalty.

                Location means the parcel of land situated at 2333 South Acadian 11iruway Baton Rouge, LA 7080g
                , as more fully described in Schedule A.

                Losses and Exocnses means (x) all payments or obligations to make payments either (i) to or for
                third party claimants by any and all Indemnities, including guest rel'unds, or (ii) incurred by any and

                                                          Appendix A - 34
                LQ
                Q I/l9



                                                                                                                          P-34
(Page 35   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 36 of 46 PageID: 46



                 all Indemnities to investigate, respond to or defend a matter, including without limitation
                 investigation and trial charges, costs and expenses, attorneys'ees, experts'ees, court costs,
                 settlement amounts, judgments and costs of collection; and (y) the "Retunied Check Fee" wc then
                 specify in the System Standards Manual.

                 Lovaltv Proaram Charac means the fee you pay us under Section 3.4.4 and Schedule C for a
                 frequent guest rewards program or other special marketing programs that we may create or
                 undertake and require participation by Chain Facilities.

                 Maintenance Standards means the standards specified from time to time in the System Standards
                 Manual for repair, refurbishment and replacement of FF&E, finishes, decor, and other capital items
                 and design materials in Chain Facilities.

                Marks means, collectively (i) the service marks associated with the System published in thc System
                Standards Manual from time to time including, but not limited to, the name, design and logo for "La
                Quints" (U.S. Reg. Nos. 4,107,821, 5.461,579, 1,080,641, 5,337,393,3,704,048, 5,532.217,
                4,519,594, 5,298,629, 4,519,593. 3,704.047, 3,704,042, 3,717,331, 5.532,218, 4,513,225, 5,232,871,
                2,969,683, 3,278,941, 3,334,072, 5,251,461 and Appl. No. 88-020808, Appl. No. 88-020318) and
                other marks; and (ii) trademarks, trade names, trade dress, logos and derivations, and associated
                good will and related intellectual property interests.

                Marks Standards means standards specified in the System Standards Manual I'or interior and exterior
                Mark-bearing signage, advertising materials, china. linens, utensils. glassware, uniforms, stationery,
                supplies, and other items, and the use of such items at the Facility or elsewhere.

                Material Renovation means the upgrading, updating, modifications, replacements, additions, repairs.
                refurbishing, repainting, and other rcdccorating of the interior. exterior. guest rooms, public areas
                and grounds of the Facility and rcplaccments of FFkE wc may require you to perform under Section
                3.14.

                Material Renovation Notice means the written notice Irom us to you specilying the Material
                Renovation to be performed and the dates for commenccmcnt and completion given under Section
                3.14.

                Ooeninii Date has thc meaning specified in Schedule D.

                Ooerations Standards means standards specified in thc System Standards Mamial for cleanliness,
                housekeeping, general maintenance. repairs, concession types. food and beverage service, vending




                      il'o
                machines, uniforms, stafling, employee training. guest services, guest comfort and other aspects of
                lodging operations.

                Permitted Transferee means (i) any entity. natural person(s) or trust receiving Irom the personal
                representative of an owner any or all of the owner's Equity Interests upon thc death of the owner,
                    consideration is paid by the transferee or (ii) the spouse or adult issue of thc transferor, il'hc
                Fquity Interest transfer is accomplished without consideration or payment, or (iii) any natural person
                or trust receiving an Equity Interest il'he transl'er is from a guardian or conservator appointed I'r an
                incapacitated or incompetent transferor.


                I.Q
                Ql/19
                                                          Appendix A - 35



                                                                                                                           P-35
(Page 36   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 37 of 46 PageID: 47




                 Prototvoe Plans means thc prototype drawings and specifications (architecturak structural.
                 mechanical, plumbing, electrical and interiors). reflectin thc overall design intent, FF&l'., and color
                 schemes for a La Qulnta Inn & Suites Facility, that wc deliver to you aller thc Etlbctive Date. Thc
                 Prototype Plans must bc modilicd to construct a La Quinta inn & Suites I.acility. The Prototype
                 Plans do not include a project manual and arc not appropriate lor a spccitic Facility.

                 Punch List means thc list ol upgrades. updates. improvcmcnts, repairs, repainting. refurbishing and
                 replacements we prepare and nxiuirc as part of the Transfer process.

                 Rcconncction Fcc means thc fcc you pay us when wc suspend Ccntml Reservation System scrvicc
                 because you default under this Agrccmcnt or for any other reason, in thc amount specified in
                 Schedule C.

                 Recurrina Fccs means thc Royalties rutd System Asscssmcnt Fccs as stated in Section 7.

                 Reinsocction Fce means thc Ibc you must pay to us under Section 3.7 if you do not complete your
                 Punch List on time, fail any inspection or do not coopcratc with our inspector or inspection System
                 Standards.

                Relicense Fec means thc fcc your transfcrcc pays when a Transfer occurs or the tec you pay to us if
                you arc renewing an existing franchise.

                Reservation Svstem or "Ccntntl Reservation System" means back cnd technology platform and
                applications used by us to accept, store and/or communicate resetvations for Chain Facilities. The
                Reservation System is separate I'rotn, but cnablcs, thc booking ol'rcscrvations for Chain I'acilitics
                through various distribution channels such as thc Chain Wcbsitcs, thc GDS and other distribution
                channels.

                Rooms Addition Fec means thc Icc wc charge you for adding guest rooms to the Facility.

                ~Ro        "Royalties'eans
                         alt means thc monthly fcc you pay to us Ior usc ol thc System under Section 7.I.
                            the aggregate of all amounts owed as a Royalty.

                Svstem Assessment Fec means thc asscssmcnts charged as sct forth in Section 7.1.2 and Schedule C.

                ~Sstem means thc comprchcnsivc system for providing guest lodging lacility services under the
                Marks as wc spccily, which at prcscnt includes only thc following: (a) the Marks: (b) other
                intellectual property, including Conlidcntial Inlbnnation, System Standards Manual and know-how;
                (c) marketing, advertising. publicity and other promotional materials and programs: (d) System
                Standards; (e) training programs and Inatcrials: (t) quality assurance inspection and scoring
                programs,'nd (g) thc Reservation System.

                Svstcm Standards means thc standards I'or participating in thc Chain and usinbI the System published
                in the System Standards Manual, or clscwhcrc, including but not limited to design standards, Flr&E
                standards, Marks standards, marketing standards, operations standards. technology standards and
                maintenance standards and any other standards, policies, rules and proccdurcs we promulgate about

                                                            Appendix A - 36
                I.O
                0 I/19


                                                                                                                           P-36
(Page 37   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 38 of 46 PageID: 48



                 System operation and usage.

                 Svstem Standards Manual means thc Standards of Operation Manual and any other manual or
                 written directive or other communication wc issue or distribute specil'ying the System Standards.

                 Taxes means the amounts payable under Section 7.2 of this Agreement.

                 Tcchnoloav Standards means standards specified in the System Standards Manual lor local and long
                 distance telephone communications services, telephone, telccopy and other communications
                 systems, point of sale terminals and computer hardware and software I'or various applications,
                 including, but not limited to, front desk. rooms management, records maintenance, marketing data,
                 accounting, budgeting and interfaces with the Reservation System to bc maintained at thc Chain
                 Facilities.

                 Term means the period of time during which this Agreement shall be in clfcch as stated in Section 5.

                 Termination means a termination of this Agreement.

                Transfer means (I) an Equity Transfer, (2) you assign. pledge, transfer, delegate or grant a security
                intetx:st in all or any of your rights, benefits and obligations under this Agreement, as security or
                otherwise without our consent as specific in Section 9, (3) you assign (other than as collateral
                security for financing the Facility) your leasehold interest in (if any), lease or sublease all or any part
                of the Facility to any third party, (4) you engage in the saic, conveyance, transfer, or donation of
                your right, title and interest in and to the Facility, (5) your lender or secured party forecloses on or
                takes possession of your interest in thc Facility. directly or indirectly. or (6) a rccciver or trustee is
                appointed for the Facility or your assets, including the Facility. A Transfer docs not occur when you
                pledge or encumber the Facility to finance its acquisition or improvcmcnt. you rclinance it, or you
                engage in a Permitted Transl'erec transaction.

                "You". "Your" and "Franchisee'eans and refers to the party named as franchisec idcntilied in thc
                first paragraph of this Agreement and its Permitted Transfcrces.
                                                                                                                        I



                "We". "Our". "Us" and "I ranchisor" means and refers to La Quinta Franchising LLC, a Nevada
                limited liability company, its successors and assigns.




                                                           Appendix A - 37
                Lo
                o   I   /19



                                                                                                                              P-37
(Page 38   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 39 of 46 PageID: 49




                                               SCHEDULE A

                                        (Legal Description ol'Facility)




                                              Schedule A - 3$
                LQ
                Ql/19



                                                                                             P-38
(Page 39   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 40 of 46 PageID: 50




                                                           SCHE17ULE B


                                                      PARTI: YOUR OIYNERS

                                                   Ownership                 Type of        Office I.lcld
                      Name                         Pcrccntaac             Eauitv Intcrcst     ~Title

                      Rajesh Patel                   100%



                                      PART II: 7'IIE LA QUINTA INN & SUITES FACILI7'Y

                 Number of appmvcd guest rooms: 142

                 Number of approved suites [For suite propcrtics only]:




                                                                                                            Initial




                                                          Schcdulc 8 - 39
                 10
                 0 In 9




                                                                                                                      P-39
(Page 40   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 41 of 46 PageID: 51




                                                LA QUINTA FRANCHISING LLC
                                                       SCHEDULE C
                                                         April 2019

                 I.      Svstem Assessment Fees

                       The System Assessment Fec is 4.5% ol Gross Room Revenues. The System Assessment Fec
                 consists of thc "Marketing Fce" and the "Reservation Fcc." The Marketing I"ee is 2.5% of Gross
                 Room Revenues; and the Reservation Fce is 2.0% of Gross Room Rcvcmies. We reserve the right, in
                 our sole discretion, to increase or modify the System Assessment Fee for all Chain Facilities from
                 time to time to cover costs (including reasonable direct and indirect overhead costs) related to the
                 services and programs referenced in Section 7.1.2 or to cover thc cost of additional scrviccs or
                 programs.

                 II.     Additional Fees

                 A.      Loyalty Program Fees

                       We charge a Loyalty Program Charge for your participation in the Wyndham Rewards or
                successor guest loyalty program. The Loyalty Program Charge is 5% ol'any amounts on which



                         il'hey
                members of the Loyalty Program earn points or other program currency at thc Facility as defined in
                the Front Desk Guide or any other program rules, which are System Standards. We will proactively
                match and award members with points or other program currency they earn at the Facility even
                      do not present their Wyndham Rewards membership mimber upon check— in. You will be
                billed monthly in arrears for points or other program currency awarded to members during the
                preceding month. If you do not achicvc a certain number of Wyndham Rewards valid enrollments,
                you must pay us a Retraining Fce of up to $ 400 pcr month as dcscribcd in thc I'ront Desk Guide. If
                you do not process a member's points in a timely manner and we must resolve the issue with thc
                member, we will charge you a Loyalty Member Services Administration Fec as described in the
                Front Desk Guide.

                B.       Customer Care Fee

                      We will contact you if we receive any guest complaint about you or the Facility, and you
                will be responsible for resolving the complaint to the satisfaction of thc guest. We may also
                contact you, at our discretion, if we become aware of any other complaints about the Facility
                including complaints which are posted on third-party travel wcbsites, distribution channels,
                blogs and social networks, or other forums to which you do not respond. If you do not respond to
                and resolve any complaint to the satisfaction of the guest within three business days after we refer it
                to you, we will charge you a "Customer Care Fee" of $ 195.00. plus the costs we incur to settle thc
                matter with the guest. The Customer Care Fee is intended only to reimburse us lor thc costs of
                complaint handling and is not intended as penalties or liquidated damages. All guest complaints
                remain subject to indemnification under this Agreement.




                                                          Schedule C - 40
                I.Q
                Q I/19



                                                                                                                          P-40
(Page 41   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 42 of 46 PageID: 52




                 C.    Best Rate Guarantee

                      You nnist (i) make availablc through thc Central Rcscrvation System and thc Chain
                Websites room rates equivalent to those you oAcr to thc general public directly or indirectly via
                third parties that you authorize to otTer and scil rcscrvations for thc Facility's guest rooms and
                (ii) participate in the Chain's Best Rale Guarantee Program according to its published
                requirements. Wc will also charg&c you a Processing Fcc, currently $ 60 to reimburse us I'or our
                administrative charges of handling thc complaint.

                D.     Reconnection Fee

                       If we suspend Central Reservation System scrvicc bccausc ol your default under this
                Agrecmcnt or for any other reason, then you must pay thc Rcconncction I cc sct forth in thc
                System Standards bcforc wc rcstorc scrvicc. Currently, thc Rcconncction Fcc is $ 5,000.

                E.     Other Fees, Commissions and Charges

                       You will pay us a fec, as applicablc, lor rcscrvations lor your Facility from certain
                distribution partners proccsscd through various rcscrvation channels. "GDS Fccs" are assessed
                I'or qualified reservations proccsscd through any global distribution system (-GDS") or through
                any Internet wcbsitc or other booking source powered by a G&DS. "Internet Booking I'ces" are
                assessed I&or qualified reservations proccsscd thmugh an Internet wcbsitc conncctcd through an
                alternate distribution system. "Third Party Channel Fees" are asscsscd I'or qualitied reservations
                coming from our partners directly or indirectly to our distribution platl'orm. Wc will establish thc
                amount of the GDS. Intcrnct Booking I.ccs, and Third I'arty Channel I ccs from time to time
                based on thc fccs thcsc channels charge us and/or our own costs (including& overhead) for
                providing these scrviccs. Some of our distribution partners may charge a commission on
                reservations you receive through thcsc reservation channels and. il'vc pay such conunission on
                your behalf, you will rcimbursc us and pay our scrvicc charge of I.5'/9 of commissionable
                revcnuc. Upon written notice to you. wc may alter, chang&c& modify, rcmove or add ncw I'ces as
                existing reservation channels are modilicd or partners arc added to existing channels or ncw
                reservation channels arc cstablishcd.

                        You will also pay conunissions for (a) rcscrvations booked by»Agents» and/or (b)
                qualilicd reservations consumed by members of alTmity groups and organizations that participate
                in our Member Bcnetits program. You must pay our scrvicc cliarg&c of I.5~/9 of commissionablc
                rcvenuc& if applicablc. "Agents" include& but arc not limited to. travel agents. on-line travel and
                referral websites, travel consortia. travel management companies, and global sales agents, as
                well as digital media linking to Chain websitcs and unique call ccntcr numbers purchased by the
                pay-for-pcrformancc program ("PFP-'). 'fhcsc commission payments may go to thc Agent.
                aNnity group or organization in whole or a portion of thc payment may bc allocated to various
                marketing activities and/or to our Global Sales Organization to offset its administrative and
                overhead costs for supporting thc Mcmbcr Bcnclit Program and other programs that gcncratc
                room nights at Chain Facilitics. or. in the case ol thc PFP program, to fund purchases of
                additional digital media directing& consumers to Chain wcbsitcs and unique call ccntcr numbers.
                                                         Schcdulc C - 4 I
                I.Q
                Qu19


                                                                                                                       P-41
(Page 42   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 43 of 46 PageID: 53




                       Under our Wyndham Referral Rewards Program, Chain Facilitics may rcccivc leads I'rom
                other Chain Facilitics. facilitics of our aAiliatcs and cmployces ol our parent company or its
                predecessor. For this business, we charge you a referral commission ol l 0% of commissionablc
                revenue on qualifying rcscrvations. When thc rcfcrring party is a Chain l.acility or l'acility ol'an
                atTiliatc 7% of the rcfcrral commission is paid to thc rcfcrring lacility: and when the referring
                party is an cmploycc of our parent company or its prcdeccssor. 6% ol thc rcfcrml commission is
                paid to thc employcc. Thc remaining 3% and 4%, as applicable, is distributed to our Global
                Sales Organization to offset its administrative and overhead costs for supporting thc Wyndham
                Referral Rewards Program.

                We may change, modily or dcletc Additional Fccs for existing scrviccs and programs and add
                new Additional Fees for ncw services. programs and distribution channels at any time upon not
                less than thirty (30) days'ritten notice.




                                                         Schcdulc C - 42
                LQ
                o I/ls


                                                                                                                       P-42
(Page 43   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 44 of 46 PageID: 54




                                                   SCHF DIII.F. D
                                        ADDFNDIJM FOR TRANSFFR FACII.ITIFS

                 This Addendum applies if you arc the transferee ol'an existing Chain Facility.

                  1.   TRANSFER AND ASSUMPTION.

                 I.I 'fhis Addendum      is for the transl'crof an existing Chain Facility at thc Location lirst
                                                     ("
                 granted to CorePointTRS, L.L.C. Prior Fmnchisee") in a I'ranchise Agrccmcnt with us.
                 dated May 30,20lg (the "Prior Agrccminit"). You assume and obligate yourscll to perform
                 any and all of the obligations (financial and othcrwisc) of thc Prior Franchiscc under thc Prior
                 Agrccmcnt that arc not paid or pcrlormcd as of the EITcctivc Date, including without
                 limitation, the obligation to pay any unpaid Royalties. System Assessment I ccs or other
                 amounts duc us and to correct any uncured dcl'aults, cxccpt as may bc expressly superseded by
                 this Agrccmcnt. You acknowledge that wc may require you or your stalT to complete training
                 on thc usc of a property management or similar computer system and soitwarc lor accessing
                 thc Reservation System and pay our then-current fccs for such training.

                 2. YOUR IMPROVEMENT OBLIGATION.

                 2.1  Generally. You must acquirc thc Location and acquirc, equip and supply thc Facility in
                 accordance with this Agrccment and System Standards. You must provide us with proof that
                 you own or lease thc Facility by thc Opening Date. You must maintain control ol'hc Facility
                 consistent with such documentation during thc Term. You must begin renovation of thc
                 I'acility no later than 30 days aller thc EITective Date. Time is of thc csscncc for thc
                 completion of the Improvinncnt Obligation. Wc may, however. in our sole discretion. grant
                 onc or morc extensions ol'ime to perform any phase ol'he Improvement Obligation. Thc
                 grant ol'n extension will not waive any other del'suit existing at thc time thc extension is
                 granted. All renovations must comply with System Standards. any Approved Plans. this
                 Agrcemcnt and thc Punch List. You ivill pay us& upon execution of this Agreement& $ 2.500.00
                 in connection with our preparation ol thc Punch List. Your general contractor or you must
                 carry thc insurance rcquircd under this Agrcemcnt during renovation. Thc deadline for
                 completing the Improvement Obligation shall bc as spccilicd on any Punch List attached to
                 this Ag&rccmcnt. Wc may, in our sole discretion, terminate this Ag&rcemcnt hy giving wriucn
                 notice to you (subject to applicable law) il'you do not commcncc or complctc thc improvcntent
                 ol thc Facility by thc dates specified in thc Punch List or otherwise and you I'ail to do so within
                 live days after we send you written notice ol default. You must also pay us the Reinspection
                 Fec described in Section 3.7 if you lail to complete any Improvement Obligation by thc
                 deadline established in thc Punch List or othcrwisc and our rcprcscntativcs must return to thc
                 Facility to inspect it.

                 22 Improvement Plans. You will create plans and spccilications for the work dcscribcd in
                 Section 2. I of this Schedule D (based upon thc System Standards and this Agrccmcnt) if we so
                 rcqucst and submit them lor our approval before starting improvement of thc Location. Wc
                 will not unreasonably withhold or delay our approval. which is intcndcd only to test




                                                                                                                       P-43
(Page 44   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 45 of 46 PageID: 55




                 compliance with System Standards. and not to detect errors or omissions in thc work of your
                 architects, engineers, contractors or the like, who must exercise their own independent
                 professional care, skill and diligencc in thc design and renovation of your Facility. Our review
                 docs not cover tcchnical. architectural or engineering factors relating to thc existing structure
                 at the Location. or compliance with federal, state or local laws, regulations or code
                 rcquircmcnts, I'or which your architect is rcsponsiblc. You must allow for IO days of our
                 rcvicw each time you submit Plans to us. Wc will not bc liable to your lenders, contractors.
                 cmployccs, guests. others or you on account of our rcvicw or approval of your plans,
                 drawings or specifications, or our inspection of thc Facility before, during or aller renovation
                 or construction. Any material variation from thc Approved Plans requires our prior written
                 approval. Approved Plans nnist incorporate design clcmcnts as sct lorth in System Standards.
                 You may purchase lurniturc, lixturcs, cquipmcnt and other supplies that you may need during
                 renovation of thc Facility through our al'liliate, Worldtvidc Sourcing Solutions, Inc.'s
                 "Approved Supplier" program. II'ou choose to purchase certain design elements Irom a
                 supplier other than an Approved Supplier, or utilize an interior design package other than our
                 standard package, wc may charge you a Custom Interior Design Review Fec. currently $ 6,000.
                 This fcc will bc asscsscd for our review of custom interior design drawings with you must
                 submit to cnsurc compliance with our interior design standards. We may offer other optional
                 architectural and design services I'or a separate fee. You will promptly provide us with copies
                 of permits, job progress reports, and other information as wc may reasonably rcqucst. Wc may
                 inspect thc work while in progress without prior notice. Wc must approve your architect.

                 23 Identification of Facility. You may continue to identify and operate the Facility as part of
                 the System while you perform thc Improvement Obligation, ifany.

                 3. MANDATORY SUPPORT SERVICES AND FEES. We will provide training for your
                 gcncral manager as sct I'orth in Section 4.1 of the Agrccmcnt if he/she anends thc training by
                 thc deadline sct lorth in Section 4.I. fhc tuition for this mandatory training program is
                 currently $ 2,500.

                 4. DEFINITIONS.

                 Ellcctivc Date means thc date that you first take possession of the Facility, even if you sign this
                 Agrceminit aller thc date you first take possession of the Facility.

                 Onenina Date means the date as ol'hich we authorize you to open the Facility for business
                 idcntilied by thc Marks and using thc System, cvcn if you sign this Agrccment aller that date.
                 Unless wc rcquim that you close thc Facility to perlbrm any prc-opening Improvement Obligation.
                 thc Opening Date is thc EITective Date.




                                                                                                                       P-44
(Page 45   of   45)
            Case 2:21-cv-06195-JMV-MF Document 1-1 Filed 03/22/21 Page 46 of 46 PageID: 56




                                                             GUARANTY

                        To induce La Quinta Franchising LLC, its successors and assigns ("you") to sign thc
                 Franchise Agrccmcnt (thc "Agrcctncnt") with thc party named as thc "Franchiscc," to which this
                 Guaranty is attached, thc undcrsigncd, jointly and scvcrally ("wc, "our" or "us"), irrevocably and
                 unconditionally (i) warrant to you that Franchiscc's rcprcscntations and warrantics in thc Agrccmcnt
                 arc true and correct as stated, and (ii) guaranty that Franchiscc's obligations under thc Agrccmcnt,
                 including any amcndmcnts and any Devclopmcnt Inccntivc Note, will bc punctually paid and
                 pc rformcd.

                       Upon default by Franchiscc and notice from you wc will immcdiatcly make each payment and
                 perform or cause Franchiscc to perform, each unpaid or unpcrfonncd obligation of Franchiscc under
                 the Agrccmcnt. Without affectin our obligations under this Guaranty, you may without notice to us
                 extend, modify or rclcasc any indcbtcdncss or obligation of Franchiscc, or scttlc, adjust or
                 compromise any claims against Franchiscc. Wc waive notice of amcndmcnt of thc Agrccmcnt. Wc
                 acknowlcdgc that Section 17 of thc Agrccmcnt, including Rcmcdics, Vcnuc, Dispute Resolution,
                 and WAIVER OF JURY TRIAL, applies to this Guaranty.

                        Upon thc death of an individual guarantor, the cstatc of thc guamntor will bc bound by this
                 Guaranty for obligations of Franchiscc to you existing at thc time of death, and thc obligations of all
                 other guarantors will continue in full force and cffcct.

                       This Guaranty may bc cxccutcd in onc or morc counterparts, each of which shall bc dccmcd
                 an original but all of which togcthcr shall constitute onc in thc same instrument.

                          IN WITNESS WI-IEREOF, each     of us Itas signed this Guaranty cffcctivc as of thc date of thc
                 Agrecmcnt.




                                                      Name: Rajesh Patcl
                                                      Address: I I 423 Lemonwood Dr. Dcnham Springs LA 70726




                  LQ
                  QI/19




                                                                                                                           P-45
